DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 29 October 2022.
Claims 5, 6, 10, 11, 24, 26, 27, 30, 32, 33, 57-67, 69-92, 113-126, and 130-159 were withdrawn from consideration in the Applicant’s response filed 14 March 2022.
Claims 1-4, 7-9, 12-23, 25, 28, 29, 31, 34-42, 46-56, 68, 93-109, 111, 112, 127-129, and 160-191 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 August 2022 was filed after the mailing date of the Non-Final Rejection on 28 July 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 5 September 2022 was filed after the mailing date of the Non-Final Rejection on 28 July 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 15 November 2022 was filed after the mailing date of the Non-Final Rejection on 28 July 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 28 October 2022 with regards to the control module have been fully considered but they are not persuasive.

With respect to claim 1, the Applicant argues on page 58 of their response, “Applicant notes that the rejection itself shows that the recitations above are not known. When seeking to show that “authenticating, by the modular mobile autonomy control module, that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched logistics operation” is known from the references, the rejection points to Rephlo at [0047], [0049], and [0052-0056]. The rejection then states that these paragraphs of Rephlo “describe a user requesting delivery of an item using an autonomous bot, a dispatch server identifying which bot to use for the delivery based on the requirements of the job, the request, the laws/regulations of the area, and then the dispatch sever assigning the job to the bot that’s qualified and selected.” Note that at no point does the rejection indicate that it is a modular mobile autonomy control module of the vehicle itself that authenticates that various vehicle features are compatible with the dispatched logistics operation. To the contrary, the rejection states only that it is the dispatch server identifying which bot to use based on the requirements of the job and then assigning the job to the bot that is qualified.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the broadest reasonable interpretation of the claimed invention, and the bounds of the cited prior art of record.  First, with respect to the claim, the Examiner notes that the claim states, “A method of performing a dispatched logistics operation related to an item being shipped and using a modular autonomous bot apparatus assembly and a dispatch server, the modular autonomous bot apparatus assembly having at least a modular mobility base propelling the modular autonomous bot apparatus assembly, a modular auxiliary power module providing power for the modular autonomous bot apparatus assembly, a modular cargo storage system configured to temporarily maintain the item being shipped within the modular autonomous bot apparatus assembly, and a modular mobile autonomy control module that autonomously controls operation of the modular autonomous bot apparatus assembly, the method comprising the steps of: receiving, by the modular mobile autonomy control module, a dispatch command from the dispatch server, the dispatch command including at least destination information and authentication information related to a dispatched logistics operation; authenticating, by the modular mobile autonomy control module, that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched logistics operation…” (Emphasis added).  As shown and emphasized here, the Applicant’s claimed invention is directed to a method of performing a dispatched logistics operation related to an item being shipped and using a modular autonomous bot apparatus assembly and a dispatch server, wherein the method steps performed include, authenticating, by the modular mobile autonomy control module, that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched logistics operation.  As shown here, the Applicant’s claimed invention is directed towards a method of performing a dispatch operation, and one of the steps of the claimed process is authenticating that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched logistics operation.  Notably, the Applicant’s claim is not directed towards the structure of the autonomous vehicle, and attempting to claim both a method and system claim in a single claim be indefinite and unclear under 35 USC 112b for being directed to a hybrid claim.  As such, the Applicant’s claimed invention, that is the method, is directed towards the step of authenticating, by the modular mobile autonomy control module, that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched logistics operation.  With regards to the Applicant’s argument that Rephlo does not disclose this limitation, it is noted the Rephlo states in paragraph 52, “Speed of delivery may determine the type of unmanned vehicle 150 used in delivery. Thus, in some embodiments, traffic conditions may determine the type of unmanned vehicle 150 used in delivery. For example, if the real time traffic is determined to be congested, control center 120 may determine that aerial or water based unmanned vehicles 150 are preferred for delivery.”  Rephlo continues in paragraph 53, “Local regulations and laws may determine the type of unmanned vehicle 150 used in delivery. For example, if a requested delivery area or travel route includes areas that prohibit aerial unmanned vehicles 150, control center 120 may determine that water based or land based unmanned vehicles 150 are preferred for delivery.”  Rephlo additionally states in paragraph 55, “At step 330, control center 120 may receive the consumer request for on-demand delivery. Based on the request, control center 120 may determine available unmanned vehicles 150, and select a particular unmanned vehicle 150 to provide the delivery in accordance with the consumer's request. Request data which specifies, for example, payload type, payload loading location, delivery location, and delivery time, may be communicated to the selected unmanned vehicle 150. The selected unmanned vehicle 150 may then travel to the payload loading location for payload loading in a chamber of the selected unmanned vehicle 150.” Rephlo continues in paragraph 56, “For example, a number of unmanned vehicles 150 may be positioned at various locations in a city or town. After receiving a consumer request, control center 120 may select an available unmanned vehicle 150 and direct the selected unmanned vehicle 150 to travel to a location for loading of the requested payload. In one embodiment, control center 120 may communicate a command to an available unmanned vehicle 150 located closest to the payload loading location to provide delivery.” (Emphasis added).  As shown and emphasized here, the control module authenticates the unmanned vehicles for the delivery job based on the job and the capabilities of the vehicles.  It is noted that with regards to the “control module” being a part of the autonomous vehicle itself, it is noted that this appears to be only described in the preamble of the claim, and does not further limit the claimed body itself.  When reading the preamble in the context of the entire claim, the recitation “the modular autonomous bot apparatus assembly having at least a modular mobility base propelling the modular autonomous bot apparatus assembly, a modular auxiliary power module providing power for the modular autonomous bot apparatus assembly, a modular cargo storage system configured to temporarily maintain the item being shipped within the modular autonomous bot apparatus assembly, and a modular mobile autonomy control module that autonomously controls operation of the modular autonomous bot apparatus assembly,” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.  As the Applicant has merely referred to components of a machine in the preamble, wherein the machine is used in the claimed invention, but not a part of it, it is deemed merely a narrowing of the field of use.  As such, the Examiner maintains that Rephlo discloses the claimed invention itself, and particularly a method of performing a dispatched logistics operation related to an item being shipped and using a modular autonomous bot apparatus assembly and a dispatch server, wherein the method steps performed include, authenticating, by the modular mobile autonomy control module, that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched logistics operation.  Therefore the Examiner maintains that this rejection is proper.  The Examiner notes that the Applicant has made similar argues for claims 179 and 187 on pages 60-62 of their arguments, and these arguments are found not persuasive for similar reasons.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 14-23, 25, 29, 31, 35-37, 40-42, 49-51, 53, 54, and 93-108 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo (US 2017/0124789 A1) (hereinafter Rephlo), in view of Gupte (US 2018/0130017 A1).

With respect to claim 1, Rephlo teaches:
Receiving, by the modular mobile autonomy control module, a dispatch command from the dispatch server, the dispatch command including at least destination information and authentication information related to a dispatched logistics operation (See at least paragraphs 47, 49, and 52-56 which describe a user requesting delivery of an item using an autonomous bot, a dispatch server identifying which bot to use for the delivery based on the requirements of the job, the request, and the laws/regulations of the area, and then the dispatch server assigning the job to the bot that’s qualified and selected).
Authenticating, by the modular mobile autonomy control module, that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched logistics operation (See at least paragraphs 47, 49, and 52-56 which describe a user requesting delivery of an item using an autonomous bot, a dispatch server identifying which bot to use for the delivery based on the requirements of the job, the request, and the laws/regulations of the area, and then the dispatch server assigning the job to the bot that’s qualified and selected).
Receiving, by the modular cargo storage system, the item being shipped (See at least paragraphs 55, 59, 61, and 62 which describe the bot receiving an item to be shipped from a sender).
Autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from an origin location on a route to a destination location identified by the destination information (See at least paragraphs 49, 59, 63, 64, and 72-73 which describe the bot autonomously driving from the sender location to the destination location along a planned route).
Receiving delivery recipient authentication input by the modular mobile autonomy control module from a delivery recipient disposed external to the modular autonomous bot apparatus assembly, the delivery recipient authentication input correlating to a portion of the authentication information related to the dispatched logistics operation indicating the delivery recipient that provided the delivery recipient authentication input is an authorized delivery recipient for the item being shipped within the module cargo storage system (See at least paragraphs 46, 77-81, and 106-111 which describe the bot receiving recipient authentication information when at the delivery location, wherein the authentication information was previously generated and stored in a user profile).
Providing, by the modular cargo storage system, selective access to the item being shipped within the modular cargo storage system after the delivery recipient authentication input received correlates to the portion of the authentication information indicating the delivery recipient providing the delivery recipient authentication input is the authorized delivery recipient (See at least paragraphs 77-82 which describes unlocking the storage area of the bot an granting access to the item, in response to authenticating the customer).
Autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the destination location on a return route to the origin location after the item is removed from storage (See at least paragraph 83 which describes the bot autonomously returning to the origin location, another hub location, or a centralized location after a delivery is made).

Rephlo discloses all of the limitations of claim 1 as stated above.  Rephlo does not explicitly disclose the following, however Gupte teaches:
Autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the destination location after the item being shipped is detected to be removed from within the modular cargo storage system (See at least paragraphs 186 and 193 which describe a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, and then moving away from the delivery location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte.  By using sensors to confirm that an item is removed from a bot at delivery, a delivery service can predictably ensure that the recipient actually receives their order, and that the delivery bot does not leave prematurely.

With respect to claim 14, the combination of Rephlo and Gupte discloses all of the limitations of claim 1 as stated above.  In addition, Rephlo teaches:
Wherein the authentication information related to the dispatched logistics operation includes logistical constraint information on the dispatched logistics operation; and wherein the step of authenticating, by the modular mobile autonomy control module, that each of the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched logistics operation is based at least upon a comparison of each of the modular mobility base, the modular auxiliary power module, and the modular cargo storage system to the logistical constraint information on the dispatched logistics operation (See at least paragraphs 51-56 which describe authenticating bots for a delivery job, wherein the authentication is based on delivery constraints and laws/regulations of geographical areas).

With respect to claim 15, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  In addition, Rephlo teaches:
Wherein the delivery recipient authentication input received by the modular mobile autonomy control module is provided by the delivery recipient through a user input panel disposed on the modular autonomous bot apparatus coupled to the modular mobile autonomy control module (See at least paragraphs 46, 77-81, and 106-111 which describe the bot receiving recipient authentication information when at the delivery location, wherein the information is provided via an input interface panel on the bot).

With respect to claim 16, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  In addition, Rephlo teaches:
Wherein the delivery recipient authentication input received by the modular mobile autonomy control module comprises an access code provided by the delivery recipient through the user input panel disposed on the modular cargo storage system and operatively coupled to the modular mobile autonomy control module (See at least paragraphs 46, 77-81, and 106-111 which describe the bot receiving recipient authentication information when at the delivery location, wherein the information is provided via an input interface panel on the bot, and wherein the information includes an access code).

With respect to claim 17, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  In addition, Rephlo teaches:
Wherein the delivery recipient authentication input received by the modular mobile autonomy control module comprises a biometric input provided by the delivery recipient through the user input panel disposed on the modular cargo storage system and operatively coupled to the modular mobile autonomy control module (See at least paragraphs 46, 77-81, and 106-111 which describe the bot receiving recipient authentication information when at the delivery location, wherein the information is provided via an input interface panel on the bot, and wherein the information includes biometric input).

With respect to claim 18, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  In addition, Rephlo teaches:
Wherein the delivery recipient authentication input received by the modular mobile autonomy control module is provided by the delivery recipient through an external wireless node disposed external to the modular autonomous bot apparatus assembly (See at least paragraphs 46, 77-81, and 106-111 which describe the bot receiving recipient authentication information when at the delivery location, wherein the information is provided via a user’s mobile device).

With respect to claim 19, Rephlo/Gupte discloses all of the limitations of claims 1 and 18 as stated above.  In addition, Rephlo teaches:
Wherein the delivery recipient authentication input received by the modular mobile autonomy control module comprises an access code provided by the delivery recipient through the external wireless node disposed external to the modular autonomous bot apparatus assembly (See at least paragraphs 46, 77-81, and 106-111 which describe the bot receiving recipient authentication information when at the delivery location, wherein the information is provided via a user’s mobile device, and wherein the input comprises an access code).

With respect to claim 20, Rephlo/Gupte discloses all of the limitations of claims 1 and 18 as stated above.  In addition, Rephlo teaches:
Wherein the delivery recipient authentication input received by the modular mobile autonomy control module comprises a biometric input provided by the delivery recipient through the external wireless node disposed external to the modular autonomous bot apparatus assembly (See at least paragraphs 46, 77-81, and 106-111 which describe the bot receiving recipient authentication information when at the delivery location, wherein the information is provided via a user’s mobile device, and wherein the input comprises biometric input).

With respect to claim 21, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  In addition, Rephlo teaches:
Wherein the authentication information related to the dispatched logistics operation includes an identifier of the authorized delivery recipient for the item being shipped as part of the dispatched logistics operation; and wherein the step of receiving the delivery recipient authentication input comprises: detecting, by the modular mobile autonomy control module, an advertising signal as the delivery recipient authentication input from an external wireless node within a predetermined range of the modular autonomous bot apparatus assembly once the modular autonomous bot apparatus assembly has arrived at the destination location identified by the destination information; and authenticating, by the modular mobile autonomy control module, that the external wireless node is associated with the authorized delivery recipient for the item being shipped within the modular cargo storage system based upon the identifier of the authorized delivery recipient and identifier information within the detected advertising signal broadcast from the external wireless node (See at least paragraphs 46, 77-81, 106-111, and paragraph 114 which describes a bot authenticating a recipient at a delivery location by detecting signals from an external device, wherein the signals include recipient identification information).

With respect to claim 22, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  In addition, Rephlo teaches:
Wherein the authentication information related to the dispatched logistics operation includes an identifier of the authorized delivery recipient for the item being shipped as part of the dispatched logistics operation; and wherein the step of receiving the delivery recipient authentication input comprises: detecting, by the modular mobile autonomy control module, an unprompted advertising signal from an external wireless node within a predetermined range of the modular autonomous bot apparatus assembly once the modular autonomous bot apparatus assembly has arrived at the destination location identified by the destination information; and establishing a secure association between the external node and the modular mobile autonomy control module after detecting the unprompted advertising signal from the external wireless node, the secure association between the external node and the modular mobile autonomy control module allowing secure sharing of information between the external node and the modular mobile autonomy control module and being pre-authorized by the dispatch server as it relates to the dispatched logistics operation (See at least paragraphs 46, 77-81, 106-111, and paragraph 114 which describes a bot authenticating a recipient at a delivery location by detecting unprompted signals from an external device, wherein the signals include recipient identification information).

With respect to claim 23, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  In addition, Rephlo teaches:
Wherein the step of receiving the item being shipped comprises actuating, by the modular mobile autonomy control module, an actuated cargo door disposed on the modular auxiliary power module to an open position, where the actuated cargo door provides a seal to a payload area within the modular cargo storage system when the actuated cargo door is in a closed position and the actuated cargo door provides access to the payload area within the modular cargo storage system when the actuated cargo door is in the open position (See at least paragraphs 35, 36, 55, 59, 61, and 62 which describe the bot receiving an item to be shipped from a sender, wherein the bot unlocks and opens a storage chamber to receive and item, and closes the chamber and locks it upon receiving the item).

With respect to claim 25, Rephlo/Gupte discloses all of the limitations of claims 1 and 23 as stated above.  In addition, Rephlo teaches:
Wherein actuating, by the modular mobile autonomy control module, the actuated cargo door further comprises actuating an electro-mechanical lock on the actuated cargo door to cause the actuated cargo door to unlock before moving from the closed position to the open position (See at least paragraphs 35, 36, 55, 59, 61, and 62 which describe the bot receiving an item to be shipped from a sender, wherein the bot unlocks and opens a storage chamber to receive and item, and closes the chamber and locks it upon receiving the item).

With respect to claim 29, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  In addition, Rephlo teaches:
Wherein the step of providing selective access to the item being shipped comprises actuating, by the modular mobile autonomy control module, an actuated cargo door disposed on the modular auxiliary power module to an open position once the delivery recipient authentication input correlates to a portion of the authentication information related to the dispatched logistics operation, wherein the actuated cargo door provides a seal to a payload area within the modular cargo storage system when the actuated cargo door is in a closed position and the actuated cargo door provides access to the payload area within the modular cargo storage system when the actuated cargo door is in the open position (See at least paragraphs 35, 36, 77-82, 110, and 113 which describes unlocking the storage area of the bot an granting access to the item, in response to authenticating the recipient).

With respect to claim 31, Rephlo/Gupte discloses all of the limitations of claims 1 and 29 as stated above.  In addition, Rephlo teaches:

Wherein actuating, by the modular mobile autonomy control module, the actuated cargo door further comprises actuating an electro-mechanical lock on the actuated cargo door to cause the actuated cargo door to unlock before moving from the closed position to the open position (See at least paragraphs 35, 36, 77-82, 110, and 113 which describes unlocking the storage area of the bot an granting access to the item, in response to authenticating the recipient).

With respect to claim 35, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  In addition, Gupte teaches:
Wherein the step of receiving the item being shipped further comprises: confirming that the item received corresponds to the dispatched logistics operation based upon a readable identification on the item received; and receiving, by the modular mobile autonomy control module, a confirmation input acknowledging that the item received corresponds to the dispatched logistics operation based upon the readable identification on the item received (See at least paragraphs 74, 79-82, 123, 177, and 185 which describe items using readable identifiers, wherein the bot verifies that the item is the correct item at pickup by reading the identifiers).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to verify that an item received at pickup is the correct item and to record a delivery and detect when an item for delivery has been removed of Gupte.  By verifying items are the correct item by reading identifiers attached to them, a bot can predictably prevent fraudulent or erroneous transactions by a sender, as well as providing evidence of shipping to all parties.

With respect to claim 36, Rephlo/Gupte discloses all of the limitations of claims 1 and 35 as stated above.  In addition, Gupte teaches:
Wherein the readable identification comprises a human readable identification disposed on the item received (See at least paragraphs 74, 79-82, 123, 177, and 185 which describe items using readable identifiers, wherein the bot verifies that the item is the correct item at pickup by reading the identifiers, and wherein the identifiers are machine or human readable).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to verify that an item received at pickup is the correct item and to record a delivery and detect when an item for delivery has been removed of Gupte.  By verifying items are the correct item by reading identifiers attached to them, a bot can predictably prevent fraudulent or erroneous transactions by a sender, as well as providing evidence of shipping to all parties.

With respect to claim 37, Rephlo/Gupte discloses all of the limitations of claims 1 and 35 as stated above.  In addition, Gupte teaches:
Wherein the readable identification comprises a machine readable identification disposed on the item received (See at least paragraphs 74, 79-82, 123, 177, and 185 which describe items using readable identifiers, wherein the bot verifies that the item is the correct item at pickup by reading the identifiers, and wherein the identifiers are machine or human readable).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to verify that an item received at pickup is the correct item and to record a delivery and detect when an item for delivery has been removed of Gupte.  By verifying items are the correct item by reading identifiers attached to them, a bot can predictably prevent fraudulent or erroneous transactions by a sender, as well as providing evidence of shipping to all parties.

With respect to claim 40, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  In addition, Rephlo teaches:
Generating a display alert for the authorized delivery recipient on a display on the modular mobile autonomy control module once the modular autonomous bot apparatus assembly is within a threshold notification range of the destination location identified by the destination information (See at least paragraphs 73, 106, 107, 110, and 114 which describe the bot generating an alert on its display prompting the user to authenticate themselves and to confirm authentication, when the bot is at the destination or within a predetermined distance of the location).

With respect to claim 41, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  In addition, Rephlo teaches:
Generating an audio notification for the authorized delivery recipient on a speaker on the modular mobile autonomy control module once the modular autonomous bot apparatus assembly is within a threshold notification range of the destination location identified by the destination information (See at least paragraphs 73, 77, 106, 107, 110, 11, and 114 which describe the bot generating an alert prompting the user to authenticate themselves and to confirm authentication, when the bot is at the destination or within a predetermined distance of the location, and wherein the alert can be audible).

With respect to claim 42, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  In addition, Rephlo teaches:
Transmitting a delivery notification message to an external wireless node identified to be related to the delivery recipient once the modular autonomous bot apparatus assembly is within a threshold notification range of the destination location identified by the destination information (See at least paragraphs 73, 106, 107, 110, and 114 which describe the bot transmitting a delivery alert to a recipients device when the bot is at the destination or within a predetermined distance of the location).

With respect to claim 49, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  In addition, Rephlo teaches:
Wherein the origin location for the dispatched logistics operation comprises a bot storage location where the modular autonomous bot apparatus assembly is initially maintained and wherein the destination information defines an intermediate loading location defined as part of the destination information (See at least paragraphs 55, 56, 57, 59, and 83 which describe the delivery bots as being stored in a central location or dock, wherein a delivery job is assigned to the bot, and wherein the job includes instructions to travel to an intermediate location of a sender to receive the delivery item).
Wherein the step of receiving the item being shipped comprises autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the bot storage location to the intermediate loading location, and receiving, by the modular cargo storage system, the item being shipped at the intermediate loading location (See at least paragraphs 55, 56, 57, 59, and 83 which describe the delivery bots as being stored in a central location or dock, wherein a delivery job is assigned to the bot, and wherein the job includes instructions to travel to an intermediate location of a sender to receive the delivery item).
Wherein the step of autonomously causing the modular mobility base to move from the origin location on the route to the destination location identified by the destination information comprises causing, by the modular mobile autonomy control module, the modular mobility base to move from the intermediate loading location on an intermediate delivery route to the destination location identified by the destination information (See at least paragraphs 49, 59, 63, 64, and 72-73 which describe the bot autonomously driving from the sender location to the destination location along a planned route).
Wherein the step of autonomously causing the modular mobility base to move from the destination location on the return route to the origin location after the item being shipped is delivered comprises autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the destination location on the return route to the bot storage location after the item being shipped is delivered (See at least paragraph 83 which describes the bot autonomously returning to the origin location, another hub location, or a centralized location after a delivery is made).

Rephlo discloses all of the limitations of claim 49 as stated above.  Rephlo does not explicitly disclose the following, however Gupte teaches:
Autonomously causing, by the modular mobile autonomy control module, the modular mobility base to detect the item being shipped is  removed from within the modular cargo storage system (See at least paragraphs 186 and 193 which describe a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte.  By using sensors to confirm that an item is removed from a bot at delivery, a delivery service can predictably ensure that the recipient actually receives their order, and that the delivery bot does not leave prematurely.

With respect to claim 50, Rephlo/Gupte discloses all of the limitations of claims 1 and 49 as stated above.  In addition, Rephlo teaches:
Wherein the step of autonomously causing the modular mobility base to move from the bot storage location to the intermediate loading location comprises autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the bot storage location to the intermediate loading location after receipt of a confirmation message from the dispatch server, the confirmation message verifying the intermediate loading location as provided by a sender of the item being shipped (See at least paragraphs 55, 56, 57, 59, and 83 which describe the delivery bots as being stored in a central location or dock, wherein a delivery job is assigned to the bot, wherein the job includes instructions to travel to an intermediate location of a sender to receive the delivery item, and wherein the dispatch server commands to bot to travel upon verifying the job, including pickup and destination locations).

With respect to claim 51, Rephlo/Gupte discloses all of the limitations of claims 1 and 49 as stated above.  In addition, Rephlo teaches:
Wherein the intermediate loading location comprises location coordinates (See at least paragraphs 55, 56, 57, 59, and 83 which describe the delivery bots travelling from an origin location to a sender location to pickup items for delivery).

With respect to claim 53, Rephlo/Gupte discloses all of the limitations of claims 1 and 49 as stated above.  In addition, Gupte teaches:
Wherein the intermediate loading location comprises a location of an external wireless node disposed outside of the modular autonomous bot apparatus assembly and related to a sender of the item being shipped (See at least paragraphs 83, 122, 161, 176, 177, 180, and 181 which describe the pickup location as including a wireless node that the bot is able to connect to and use to navigate).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, wherein the bot travels to a pickup location that includes a wireless node of Gupte.  By using a wireless node at a sender location, a delivery service will predictably be able to track and identify the pickup location, and thus ensure proper delivery.

With respect to claim 54, Rephlo/Gupte discloses all of the limitations of claims 1 and 49 as stated above.  In addition, Gupte teaches:
Wherein the intermediate loading location comprises a location of a master node disposed as part of a facility (See at least paragraphs 83, 122, 161, 176, 177, 180, and 181 which describe the pickup location as including a wireless node that the bot is able to connect to and use to navigate).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, wherein the bot travels to a pickup location that includes a wireless node of Gupte.  By using a wireless node at a sender location, a delivery service will predictably be able to track and identify the pickup location, and thus ensure proper delivery.

With respect to claim 93, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  In addition, Rephlo teaches:
Wherein the origin location for the dispatched logistics operation comprises a bot storage location where the modular autonomous bot apparatus is initially maintained and wherein the destination information defines an intermediate loading location defined as part of the destination information (See at least paragraphs (See at least paragraphs 55, 56, 57, 59, and 83 which describe the delivery bots as being stored in a central location or dock, wherein a delivery job is assigned to the bot, and wherein the job includes instructions to travel to an intermediate location of a sender to receive the delivery item).
Wherein the step of autonomously causing the modular mobility base to move from the origin location on the route to the destination location identified by the destination information comprises causing, by the modular mobile autonomy control module, the modular mobility base to move from the intermediate loading location on an intermediate delivery route to the destination location identified by the destination information  (See at least paragraphs 49, 59, 63, 64, and 72-73 which describe the bot autonomously driving from the sender location to the destination location along a planned route).
Wherein the step of autonomously causing the modular mobility base to move from the destination location on the return route to the origin location after the item being shipped is delivered comprises autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the destination location on the return route to the bot storage location after the item being shipped is delivered (See at least paragraph 83 which describes the bot autonomously returning to the origin location, another hub location, or a centralized location after a delivery is made).

Rephlo discloses all of the limitations of claim 93 as stated above.  Rephlo does not explicitly disclose the following, however Gupte teaches:
Wherein the dispatch command sent by the dispatch server is initiated based upon a dispatch request received by the dispatch server, the dispatch request being sent from a sending entity related to the dispatched logistics operation, the dispatch command including sender identifier information of an external mobile wireless node operated by the sending entity and delivery recipient identifier information related to a delivery recipient for the item being shipped (See at least paragraphs 27, 83, 84, 123, 161, 174, 177, 179, and 180 which describe a sender requesting the dispatch of a bot to deliver an item from the shipper to a recipient, and wherein the dispatch command includes a sender device identifier and a recipient device identifier).
Wherein the step of receiving the item being shipped comprises autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the bot storage location to the intermediate loading location, receiving sending entity authentication input by the modular mobile autonomy control module from the sending entity, the sending entity authentication input correlating to a portion of the authentication information related to the dispatched logistics operation indicating the sending entity that provided the sending entity authentication input is an authorized provider for the item being shipped within the module cargo storage system as part of the dispatched logistics operation, providing, by the modular cargo storage system, selective access to within the modular cargo storage system after the sending entity authentication input received correlates to the portion of the authentication information indicating the sending entity providing the sending entity authentication input is the authorized provider for the item being shipped, receiving, by the modular cargo storage system, the item being shipped at the intermediate locating location, and securing, by the modular mobile autonomy control module, the item being shipped within the modular cargo storage system (See at least paragraphs 27, 123, 177, 179, 181, 180, and 185 which describe the bot autonomously travelling from the origin to the pickup location, wherein the sender provides an identification code to the bot, the bot verifies the sender is the correct entity using the received code and  stored code received during dispatch, and wherein the bot stores the item in storage).
Autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the destination location after the item being shipped is detected to be removed from within the modular cargo storage system (See at least paragraphs 186 and 193 which describe a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot travelling to an origin location, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte.  By confirming a shipper before accepting an item for delivery, and using sensors to confirm that an item is removed from a bot at delivery, a delivery service can predictably ensure that the recipient actually receives their order, and that the delivery bot does not leave prematurely.

With respect to claim 94, Rephlo/Gupte discloses all of the limitations of claims 1 and 93 as stated above.  In addition, Rephlo teaches:
Wherein the item being shipped comprises one or more documents to be transported within the modular cargo storage system (See at least paragraphs 28, 32, and 48 which describe the items shipped as being documents).

With respect to claim 95, Rephlo/Gupte discloses all of the limitations of claims 1 and 93 as stated above.  In addition, Gupte teaches:
Wherein the intermediate loading location comprises a mobile node location of the external mobile wireless node operated by the sending entity (See at least paragraphs 27, 83, 84, 123, 161, 174, 177, 179, and 180 which describe a sender requesting the dispatch of a bot to deliver an item from the shipper to a recipient, wherein the sender location includes their devices’ location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot travelling to an origin location associated with a senders device, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte.  By using a senders device as the location identifier, a delivery service will predictably have a means to track an exact location to pick up the item for delivery, thus ensuring a delivery can be completed.

With respect to claim 96, Rephlo/Gupte discloses all of the limitations of claims 1 and 93 as stated above.  In addition, Rephlo teaches:
Wherein the destination location comprises a mobile node location of an external mobile wireless node operated by the delivery recipient (See at least paragraphs 46, 49, 70, 71, and 72 which describe the destination location as being the recipient’s mobile device location).

With respect to claim 97, Rephlo/Gupte discloses all of the limitations of claims 1 and 93 as stated above.  In addition, Gupte teaches:
Wherein the step of receiving the sending entity authentication input comprises: detecting, by the modular mobile autonomy control module, an advertising signal from the external mobile wireless node operated by the sending entity as the sending entity authentication input as the modular autonomous bot apparatus assembly approaches the mobile node location of the external mobile wireless node operated by the sending entity; and authenticating, by the modular mobile autonomy control module, that the external mobile wireless node operated by the sending entity is associated with the sending entity for the item being shipped within the modular cargo storage system based upon (a) the identifier information of the external mobile wireless node operated by the sending entity from the dispatch command and (b) identifier information within the detected advertising signal (See at least paragraphs 27, 123, 177, 179, 181, 180, and 185 which describe the bot autonomously travelling from the origin to the pickup location, wherein the sender provides an identification code to the bot, the bot verifies the sender is the correct entity using the received code and stored code received during dispatch, and wherein the bot stores the item in storage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot travelling to an origin location, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte.  By confirming a shipper before accepting an item for delivery, and using sensors to confirm that an item is removed from a bot at delivery, a delivery service can predictably ensure that the recipient actually receives their order, and that the delivery bot does not leave prematurely.

With respect to claim 98, Rephlo/Gupte discloses all of the limitations of claims 1 and 93 as stated above.  In addition, Rephlo teaches:
Wherein the entity authentication input received by the modular mobile autonomy control module is provided by the entity through a user input panel disposed on the modular autonomous bot apparatus coupled to the modular mobile autonomy control module (See at least paragraphs 46, 77-81, and 106-111 which describe the bot receiving authentication information, wherein the information is provided via an input interface panel on the bot).

Rephlo discloses all of the limitations of claim 98 as stated above.  Rephlo does not explicitly disclose the following, however Gupte teaches:
Wherein the sending entity authentication input received by the modular mobile autonomy control module (See at least paragraphs 27, 123, 177, 179, 181, 180, and 185 which describe the bot autonomously travelling from the origin to the pickup location, wherein the sender provides an identification code to the bot, the bot verifies the sender is the correct entity using the received code and stored code received during dispatch, and wherein the bot stores the item in storage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery, and wherein the bot verifies entities using an interface on the bot of Rephlo, with the system and method of a delivery bot travelling to an origin location, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte.  By confirming a shipper before accepting an item for delivery, and using sensors to confirm that an item is removed from a bot at delivery, a delivery service can predictably ensure that the recipient actually receives their order, and that the delivery bot does not leave prematurely.

With respect to claim 99, Rephlo/Gupte discloses all of the limitations of claims 1 and 93 as stated above.  In addition, Rephlo teaches:
Wherein the entity authentication input received by the modular mobile autonomy control module comprises an access code provided by the entity through the user input panel disposed on the modular cargo storage system and operatively coupled to the modular mobile autonomy control module (See at least paragraphs 46, 77-81, and 106-111 which describe the bot receiving authentication information, wherein the information is provided via an input interface panel on the bot, and wherein the information includes an access code).

Rephlo discloses all of the limitations of claim 99 as stated above.  Rephlo does not explicitly disclose the following, however Gupte teaches:
Wherein the sending entity authentication input received by the modular mobile autonomy control module (See at least paragraphs 27, 123, 177, 179, 181, 180, and 185 which describe the bot autonomously travelling from the origin to the pickup location, wherein the sender provides an identification code to the bot, the bot verifies the sender is the correct entity using the received code and stored code received during dispatch, and wherein the bot stores the item in storage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery, and wherein the bot verifies entities using an interface on the bot of Rephlo, with the system and method of a delivery bot travelling to an origin location, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte.  By confirming a shipper before accepting an item for delivery, and using sensors to confirm that an item is removed from a bot at delivery, a delivery service can predictably ensure that the recipient actually receives their order, and that the delivery bot does not leave prematurely.

With respect to claim 100, Rephlo/Gupte discloses all of the limitations of claims 1 and 93 as stated above.  In addition, Rephlo teaches:
Wherein the entity authentication input received by the modular mobile autonomy control module comprises a biometric input provided by the entity through the user input panel disposed on the modular cargo storage system and operatively coupled to the modular mobile autonomy control module (See at least paragraphs 46, 77-81, and 106-111 which describe the bot receiving authentication information, wherein the information is provided via an input interface panel on the bot, and wherein the information includes biometric information).

Rephlo discloses all of the limitations of claim 100 as stated above.  Rephlo does not explicitly disclose the following, however Gupte teaches:
Wherein the sending entity authentication input received by the modular mobile autonomy control module (See at least paragraphs 27, 123, 177, 179, 181, 180, and 185 which describe the bot autonomously travelling from the origin to the pickup location, wherein the sender provides an identification code to the bot, the bot verifies the sender is the correct entity using the received code and stored code received during dispatch, and wherein the bot stores the item in storage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery, and wherein the bot verifies entities using an interface on the bot of Rephlo, with the system and method of a delivery bot travelling to an origin location, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte.  By confirming a shipper before accepting an item for delivery, and using sensors to confirm that an item is removed from a bot at delivery, a delivery service can predictably ensure that the recipient actually receives their order, and that the delivery bot does not leave prematurely.

With respect to claim 101, Rephlo/Gupte discloses all of the limitations of claims 1 and 93 as stated above.  In addition, Rephlo teaches:
Wherein the step of receiving the delivery recipient authentication input comprises: detecting, by the modular mobile autonomy control module, an advertising signal from an external mobile wireless node operated by the delivery recipient as the delivery recipient authentication input as the modular autonomous bot apparatus assembly approaches the mobile node location of the external mobile wireless node operated by the delivery recipient; and authenticating, by the modular mobile autonomy control module, that the external mobile wireless node operated by the delivery recipient is associated with the delivery recipient for the item being shipped within the modular cargo storage system based upon (a) the delivery recipient identifier information from the dispatch command and (b) identifier information of the external mobile wireless node operated by the delivery recipient within the detected advertising signal (See at least paragraphs 46, 77-81, and 106-111 which describe the bot receiving recipient authentication information when at the delivery location, wherein the authentication information was previously generated and stored in a user profile).

With respect to claim 102, Rephlo/Gupte discloses all of the limitations of claims 1 and 93 as stated above.  In addition, Rephlo teaches:
Wherein the delivery recipient authentication input received by the modular mobile autonomy control module is provided by the delivery recipient through a user input panel disposed on the modular autonomous bot apparatus coupled to the modular mobile autonomy control module  (See at least paragraphs 46, 77-81, and 106-111 which describe the bot receiving authentication information, wherein the information is provided via an input interface panel on the bot).

With respect to claim 103, Rephlo/Gupte discloses all of the limitations of claims 1 and 93 as stated above.  In addition, Rephlo teaches:
Wherein the delivery recipient authentication input received by the modular mobile autonomy control module comprises an access code provided by the delivery recipient through the user input panel disposed on the modular cargo storage system and operatively coupled to the modular mobile autonomy control module (See at least paragraphs 46, 77-81, and 106-111 which describe the bot receiving authentication information, wherein the information is provided via an input interface panel on the bot, and wherein the information includes an access code).

With respect to claim 104, Rephlo/Gupte discloses all of the limitations of claims 1 and 93 as stated above.  In addition, Rephlo teaches:
Wherein the delivery recipient authentication input received by the modular mobile autonomy control module comprises a biometric input provided by the delivery recipient through the user input panel disposed on the modular cargo storage system and operatively coupled to the modular mobile autonomy control module (See at least paragraphs 46, 77-81, and 106-111 which describe the bot receiving authentication information, wherein the information is provided via an input interface panel on the bot, and wherein the information includes biometric information).

With respect to claim 105, Rephlo/Gupte discloses all of the limitations of claims 1 and 93 as stated above.  In addition, Gupte teaches:
Further comprising the step of transmitting, by the modular mobile autonomy control module, a pickup notification to the sending entity of an approaching pickup as part of the dispatched logistics operation once the modular autonomous bot apparatus assembly is within a threshold notification range of the intermediate loading location identified by the destination information (See at least paragraphs 26, 27, 53, 79-82, 163, 180-183, 189, and 209 which describe a delivery bot communicating with the sender or recipient when it is within range of the pickup/destination location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot travelling to an origin location, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed, and wherein the delivery bot communicates with the sender or recipient when it is within range of the pickup/destination location of Gupte.  By allowing a bot to communicate with the sender or recipient when it is within range of the locations, a delivery service will predictably allow for shippers and recipients to be alerted that they have a delivery service available, and thus ensure that a delivery job can be completed.

With respect to claim 106, Rephlo/Gupte discloses all of the limitations of claims 1 and 93 as stated above.  In addition, Gupte teaches:
Further comprising the step of transmitting, by the modular mobile autonomy control module, a departure notification to the delivery recipient of an estimated drop-off as part of the dispatched logistics operation once the modular autonomous bot apparatus assembly moves a threshold departure distance from the intermediate loading location (See at least paragraphs 26, 27, 53, 79-82, 163, 180-183, 189, and 209 which describe a delivery bot transmitting a notification that the bot has departed the pickup location and the estimated time of arrival to the destination).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot travelling to an origin location, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed, and wherein the delivery bot transmits a notification that the bot has departed the pickup location and the estimated time of arrival to the destination of Gupte.  By allowing a bot to communicate with the recipient, such as departure and ETA notifications, a delivery service will predictably allow for recipients to be alerted that they have a delivery service available, and thus ensure that a delivery job can be completed.

With respect to claim 107, Rephlo/Gupte discloses all of the limitations of claims 1, 93, and 106 as stated above.  In addition, Gupte teaches:
Wherein the departure notification includes an estimated time of arrival for the modular autonomous bot apparatus assembly to arrive at the destination location from a current location of the modular autonomous bot apparatus assembly (See at least paragraphs 26, 27, 53, 79-82, 163, 180-183, 189, and 209 which describe a delivery bot transmitting a notification that the bot has departed the pickup location and the estimated time of arrival to the destination).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot travelling to an origin location, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed, and wherein the delivery bot transmits a notification that the bot has departed the pickup location and the estimated time of arrival to the destination of Gupte.  By allowing a bot to communicate with the recipient, such as departure and ETA notifications, a delivery service will predictably allow for recipients to be alerted that they have a delivery service available, and thus ensure that a delivery job can be completed.

With respect to claim 108, Rephlo/Gupte discloses all of the limitations of claims 1 and 93 as stated above.  In addition, Rephlo teaches:
Further comprising the step of transmitting, by the modular mobile autonomy control module, a drop-off notification to the delivery recipient of an approaching drop-off as part of the dispatched logistics operation once the modular autonomous bot apparatus assembly is within a threshold notification range of the destination location identified by the destination information (See at least paragraphs 69-73 which describe the delivery bot transmitting a notification to the recipient when it is within a predetermined distance from the destination location).

Claims 2, 3, 4, 7, 46, 52, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo and Gupte as applied to claims 1 and 49 as stated above, and further in view of Kawano et al. (US 2008/0294287 A1) (hereinafter Kawano).

With respect to claim 2, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Kawano teaches:
Wherein the step of autonomously causing the modular mobility base to move from the origin location on the route to the destination location identified by the destination information comprises autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the origin location to the destination location while avoiding a collision with an obstacle in a path on the route to the destination location using a plurality of sensors disposed on at least one of the modular mobility base and the modular mobile autonomy control module (See at least paragraphs 43, 48, 49, 50, 52, 55, 91, and 92 which describe using a delivery bot to make deliveries in a building, wherein the bot navigates the planned route and avoids obstacles using sensors of the bot).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of using a delivery bot to make deliveries in a building, wherein the bot navigates the planned route and avoids obstacles using sensors of the bot of Kawano.  By avoiding obstacles using sensors and controllers, a bot could predictably reach a destination during a delivery without incurring damage, and navigate obstacles such as doors and elevators without user intervention.

With respect to claim 3, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Kawano teaches:
Wherein the step of autonomously causing the modular mobility base to move from the origin location on the route to the destination location identified by the destination information comprises autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the origin location to the destination location while interacting with a wireless building facility node to actuate a pathway obstacle disposed in a path on the route to the destination location (See at least paragraphs 43, 48, 49, 50, 52, 55, 91, and 92 which describe using a delivery bot to make deliveries in a building, wherein the bot navigates the planned route and avoids obstacles using sensors of the bot, and wherein the bot uses wireless communication with a controlling node to open doors and operate elevators).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of using a delivery bot to make deliveries in a building, wherein the bot navigates the planned route and avoids obstacles using sensors of the bot, and wherein the bot uses wireless communication with a controlling node to open doors and operate elevators of Kawano.  By avoiding obstacles using sensors and controllers, a bot could predictably reach a destination during a delivery without incurring damage, and navigate obstacles such as doors and elevators without user intervention.

With respect to claim 4, Rephlo/Gupte/Kawano discloses all of the limitations of claims 1 and 3 as stated above.  In addition, Kawano teaches:
Wherein the pathway obstacle comprises an actuated door controlled by the wireless building facility node (See at least paragraphs 43, 48, 49, 50, 52, 55, 91, and 92 which describe using a delivery bot to make deliveries in a building, wherein the bot navigates the planned route and avoids obstacles using sensors of the bot, and wherein the bot uses wireless communication with a controlling node to open doors and operate elevators).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of using a delivery bot to make deliveries in a building, wherein the bot navigates the planned route and avoids obstacles using sensors of the bot, and wherein the bot uses wireless communication with a controlling node to open doors and operate elevators of Kawano.  By avoiding obstacles using sensors and controllers, a bot could predictably reach a destination during a delivery without incurring damage, and navigate obstacles such as doors and elevators without user intervention.

With respect to claim 7, Rephlo/Gupte/Kawano discloses all of the limitations of claims 1 and 3 as stated above.  In addition, Kawano teaches:
Wherein interacting with the wireless building facility node to actuate the pathway obstacle comprises: establishing an authorized association pairing between the modular mobile autonomy control module and the wireless building facility node based upon the authentication information related to the dispatched logistics operation; and causing the wireless building facility node to actuate the pathway obstacle after establishing the authorized association pairing between the modular mobile autonomy control module and the wireless building facility node (See at least paragraphs 43, 48, 49, 50, 52, 55, 91, and 92 which describe using a delivery bot to make deliveries in a building, wherein the bot navigates the planned route and avoids obstacles using sensors of the bot, and wherein the bot uses wireless communication with a controlling node to open doors and operate elevators upon being authenticated).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of using a delivery bot to make deliveries in a building, wherein the bot navigates the planned route and avoids obstacles using sensors of the bot, and wherein the bot uses wireless communication with a controlling node to open doors and operate elevators of Kawano.  By avoiding obstacles using sensors and controllers, a bot could predictably reach a destination during a delivery without incurring damage, and navigate obstacles such as doors and elevators without user intervention.

With respect to claim 46, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Kawano teaches:
Wherein the origin location comprises a storage location on a predetermined floor of a multi-level facility where the modular autonomous bot apparatus assembly is maintained until dispatched for the dispatched logistics operation; and wherein the destination location is located on another floor of the multi-level facility (See at least paragraphs 40, 88-92, and 98 which describe the delivery bot being stored in an origin location in a lobby of a building, wherein the bot travels to a destination location on another floor of the building to make a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot being stored in an origin location in a lobby of a building, wherein the bot travels to a destination location on another floor of the building to make a delivery of Kawano.  By maintaining a bot in a lobby area, and having it complete deliveries on other floors of the building, a delivery service can predictably provide delivery to a recipient’s actual residence or location in a building, and thus increase their satisfaction with the service.

With respect to claim 52, Rephlo/Gupte discloses all of the limitations of claims 1 and 49 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Kawano teaches:
Wherein the intermediate loading location comprises an identified location relative to an office mapping (See at least paragraphs 40, 88-92, and 98 which describe the delivery bot being stored in an origin location, traveling to a lobby or parking area of a building to receive an item for delivery, wherein the bot travels to a destination location on another floor of the building to make a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot being stored in aan origin location, traveling to a lobby or parking area of a building to receive an item for delivery, wherein the bot travels to a destination location on another floor of the building to make a delivery of Kawano.  By maintaining a bot in a lobby area, and having it complete deliveries on other floors of the building, a delivery service can predictably provide delivery to a recipient’s actual residence or location in a building, and thus increase their satisfaction with the service.

With respect to claim 55, Rephlo/Gupte discloses all of the limitations of claims 1 and 49 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Kawano teaches:
Wherein the intermediate loading location comprises a lobby location of a multi-floor facility (See at least paragraphs 40, 88-92, and 98 which describe the delivery bot being stored in an origin location, traveling to a lobby or parking area of a building to receive an item for delivery, wherein the bot travels to a destination location on another floor of the building to make a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot being stored in aan origin location, traveling to a lobby or parking area of a building to receive an item for delivery, wherein the bot travels to a destination location on another floor of the building to make a delivery of Kawano.  By maintaining a bot in a lobby area, and having it complete deliveries on other floors of the building, a delivery service can predictably provide delivery to a recipient’s actual residence or location in a building, and thus increase their satisfaction with the service.

With respect to claim 56, Rephlo/Gupte/Kawano discloses all of the limitations of claims 1, 49, and 55 as stated above.  In addition, Kawano teaches:
Wherein the modular autonomous bot apparatus assembly is temporarily disposed at the lobby of the multi-floor facility as a hold-at-location logistics receptacle to receive the item being shipped before autonomously moving to the destination location with the item being shipped (See at least paragraphs 40, 88-92, and 98 which describe the delivery bot being stored in an origin location, traveling to a lobby or parking area of a building to receive an item for delivery, wherein the bot travels to a destination location on another floor of the building to make a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot being stored in an origin location, traveling to a lobby or parking area of a building to receive an item for delivery, wherein the bot travels to a destination location on another floor of the building to make a delivery of Kawano.  By maintaining a bot in a lobby area, and having it complete deliveries on other floors of the building, a delivery service can predictably provide delivery to a recipient’s actual residence or location in a building, and thus increase their satisfaction with the service.

Claims 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo and Gupte as applied to claims 1 and 49 as stated above, and further in view of Deyle (US 2017/0225336 A1) (hereinafter Deyle).

With respect to claim 8, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Deyle teaches:
Wherein the step of autonomously causing the modular mobility base to move from the origin location on the route to the destination location identified by the destination information comprises autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the original location to the destination location while engaging a pathway obstacle disposed in a path on the route to the destination location using an articulating arm disposed on the modular autonomous bot apparatus assembly and using a plurality of sensors disposed on at least one of the modular mobility base and the modular mobile autonomy control module (See at least paragraph 114 which describe a delivery bot used for delivering items to users in a multi-floor building, wherein the bot includes articulating arms with sensors and cameras to engage in obstacles, such pressing buttons, opening doors, and operating elevators).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot used for delivering items to users in a multi-floor building, wherein the bot includes articulating arms with sensors and cameras to engage in obstacles, such pressing buttons, opening doors, and operating elevators of Deyle.  By using allowing a bot to use its arms to interact with objects as it progresses through a delivery route, such as a door or elevator, a delivery service will predictably allow for a bot to make deliveries in different areas, such as on other floors, and thus make deliveries to a recipient’s actual location.

With respect to claim 9, Rephlo/Gupte/Deyle discloses all of the limitations of claims 1 and 8 as stated above.  In addition, Deyle teaches:
Wherein the pathway obstacle comprises a manually actuated door (See at least paragraph 114 which describe a delivery bot used for delivering items to users in a multi-floor building, wherein the bot includes articulating arms with sensors and cameras to engage in obstacles, such pressing buttons, opening doors, and operating elevators).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot used for delivering items to users in a multi-floor building, wherein the bot includes articulating arms with sensors and cameras to engage in obstacles, such pressing buttons, opening doors, and operating elevators of Deyle.  By using allowing a bot to use its arms to interact with objects as it progresses through a delivery route, such as a door or elevator, a delivery service will predictably allow for a bot to make deliveries in different areas, such as on other floors, and thus make deliveries to a recipient’s actual location.

With respect to claim 12, Rephlo/Gupte/Deyle discloses all of the limitations of claims 1 and 8 as stated above.  In addition, Deyle teaches:
Wherein engaging the pathway obstacle using the articulating arm and sensors comprises: guiding, by the modular mobile autonomy control module, the articulating arm to a control element of the pathway obstacle using one or more of the sensors disposed on at least one of the modular mobility base and the modular mobile autonomy control module; and actuating the pathway obstacle, by the modular mobile autonomy control module, once the articulating arm engages the control element of the pathway obstacle (See at least paragraph 114 which describe a delivery bot used for delivering items to users in a multi-floor building, wherein the bot includes articulating arms with sensors and cameras to engage in obstacles, such pressing buttons, opening doors, and operating elevators).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot used for delivering items to users in a multi-floor building, wherein the bot includes articulating arms with sensors and cameras to engage in obstacles, such pressing buttons, opening doors, and operating elevators of Deyle.  By using allowing a bot to use its arms to interact with objects as it progresses through a delivery route, such as a door or elevator, a delivery service will predictably allow for a bot to make deliveries in different areas, such as on other floors, and thus make deliveries to a recipient’s actual location.

With respect to claim 13, Rephlo/Gupte/Deyle discloses all of the limitations of claims 1, 8, and 12 as stated above.  In addition, Deyle teaches:
Wherein the control element of the pathway obstacle comprises one from the group consisting of a handle for the pathway obstacle, a button for the pathway obstacle, a switch for the pathway obstacle, and a portion of a control panel for the pathway obstacle (See at least paragraph 114 which describe a delivery bot used for delivering items to users in a multi-floor building, wherein the bot includes articulating arms with sensors and cameras to engage in obstacles, such pressing buttons, opening doors, and operating elevators).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot used for delivering items to users in a multi-floor building, wherein the bot includes articulating arms with sensors and cameras to engage in obstacles, such pressing buttons, opening doors, and operating elevators of Deyle.  By using allowing a bot to use its arms to interact with objects as it progresses through a delivery route, such as a door or elevator, a delivery service will predictably allow for a bot to make deliveries in different areas, such as on other floors, and thus make deliveries to a recipient’s actual location.

Claims 28, 34, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo and Gupte as applied to claim 1 as stated above, and further in view of Kuo et al. (US 2019/0113935 A1) (hereinafter Kuo).

With respect to claim 28, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Kuo teaches:
Wherein the step of receiving the item being shipped comprises actuating, by the modular mobile autonomy control module, an actuated belt surface disposed on the modular auxiliary power module as a movable support surface exposed within a payload area inside the modular cargo storage system, the actuated belt surface being operative when actuated to cause the item being shipped as placed on the actuated belt surface to move within the payload area as part of receiving the item being shipped (See at least paragraphs 33, 34, and 49 which describe a delivery bot used for making deliveries to recipients, wherein the bot includes a conveyor belt to move items in and out of the storage area during pickup and delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot used for making deliveries to recipients, wherein the bot includes a conveyor belt to move items in and out of the storage area during pickup and delivery of Kuo.  By utilizing a conveyor belt to move items in and out of storage, a bot will predictably be able to move items in and out of storage securely, without human error effecting the movement of the item.

With respect to claim 34, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Kuo teaches:
Wherein the step of providing selective access to the item being shipped comprises actuating, by the modular mobile autonomy control module, an actuated belt surface disposed on the modular auxiliary power module as a movable support surface exposed within a payload area inside the modular cargo storage system, the actuated belt surface being operative when actuated to cause the item being shipped as placed on the actuated belt surface to move out from within the payload area (See at least paragraphs 33, 34, and 49 which describe a delivery bot used for making deliveries to recipients, wherein the bot includes a conveyor belt to move items in and out of the storage area during pickup and delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot used for making deliveries to recipients, wherein the bot includes a conveyor belt to move items in and out of the storage area during pickup and delivery of Kuo.  By utilizing a conveyor belt to move items in and out of storage, a bot will predictably be able to move items in and out of storage securely, without human error effecting the movement of the item.

With respect to claim 68, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Kuo teaches:
Wherein the modular mobility base comprises a master mobility base, a slave mobility base, and an extended base adapter plate coupled to each of the master mobility base and the slave mobility base to support the item being shipped, each of the master mobility base and the slave mobility base being responsive to control input from the modular mobile autonomy control module to cause coordinated movement of the modular mobility base (See at least paragraphs 30, 31, 32, and 36 which describes a delivery bot that is comprised of a cab portion and body portion, wherein the cab acts as the controlling portion of the bot, and wherein the portions are connected together by a coupler).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot that is comprised of a cab portion and body portion, wherein the cab acts as the controlling portion of the bot, and wherein the portions are connected together by a coupler of Kuo.  By using a bot that includes a controlling and following portion, such as cab and body portions, a delivery service will be able to swap out the portions as needed for the delivery task, and ths predictably increase the likelihood of successful deliveries).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Rephlo and Gupte as applied to claim 1 as stated above, in view of Kawano, and further in view of Kuo.

With respect to claim 47, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Kawano teaches:
Wherein the origin location comprises a multi-component storage location on a predetermined floor of a multi-level facility where each of the modular mobility base, the modular auxiliary power module, the modular cargo storage system, and the modular mobile autonomy control module used as part of the modular autonomous bot apparatus assembly is maintained until on-demand assembly of the modular autonomous bot apparatus assembly occurs in response to the dispatch command from the dispatch server; and wherein the destination location is located on another floor of the multi-level facility (See at least paragraphs 40, 88-92, and 98 which describe the delivery bot being stored in an origin location in a lobby of a building, wherein the bot travels to a destination location on another floor of the building to make a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot being stored in an origin location in a lobby of a building, wherein the bot travels to a destination location on another floor of the building to make a delivery of Kawano.  By maintaining a bot in a lobby area, and having it complete deliveries on other floors of the building, a delivery service can predictably provide delivery to a recipient’s actual residence or location in a building, and thus increase their satisfaction with the service.

Kawano discloses all of the limitations of claim 47 as stated above.  Kawano does not explicitly disclose the following, however Kuo teaches:
Wherein each of the modular mobility base, the modular auxiliary power module, the modular cargo storage system, and the modular mobile autonomy control module used as part of the modular autonomous bot apparatus assembly is maintained in an unassembled form until on-demand assembly of the modular autonomous bot apparatus assembly occurs in response to the dispatch command from the dispatch server (See at least paragraphs 30, 31, 32, and 36 which describes a delivery bot that is comprised of a cab portion and body portion, wherein the cab is maintained in a unassembled form until a delivery dispatch is provided, and then the portions are assembled together to conduct the delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot being stored in an origin location in a lobby of a building, wherein the bot travels to a destination location on another floor of the building to make a delivery of Kawano, with the system and method of a delivery bot that is comprised of a cab portion and body portion, wherein the cab is maintained in a unassembled form until a delivery dispatch is provided, and then the portions are assembled together to conduct the delivery of Kuo.  By using a bot that can be assembled when needed, a delivery service will predictably be able to assemble a delivery bot that is needed for a particular delivery job, and thus ensure proper delivery can take place.

Claims 38, 39, 109, 111, 112, 127, 160, 163-165, and 167-172 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo and Gupte as applied to claims 1, 35, 49, and 93 as stated above, and further in view of Brady et al. (US 2018/0024554 A1) (hereinafter Brady).

With respect to claim 38, Rephlo/Gupte discloses all of the limitations of claims 1 and 35 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Brady teaches:
Wherein the confirmation input comprises input received on a user input panel disposed on the modular cargo storage system and operatively coupled to the modular mobile autonomy control module (See at least paragraphs 34, 80, 81, 97, and 98 which describe a delivery bot receiving items, and receiving input on a user interface of the bot that confirms the item received by the bot).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to verify that an item received at pickup is the correct item and to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot receiving items, and receiving input on a user interface of the bot that confirms the item received by the bot of Brady.  By confirming items received using an input panel of a bot, a user, such as a merchant or carrier, that places items inside of the bot can predictably provide evidence of the transfer, and thus provide evidence of a delivery job and prevent fraud.

With respect to claim 39, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Brady teaches:
Wherein the step of receiving the item being shipped further comprises: scanning, by a payload monitoring sensor on the modular mobile autonomy control module, a payload area within the modular cargo storage system; detecting, by modular mobile autonomy control module, the item being shipped within the payload area based upon scan data generated by the payload monitoring sensor; and confirming that the item detected within the payload area corresponds to the dispatched logistics operation based upon a machine readable identification on the item received as indicated by the scan data generated by the payload monitoring sensor (See at least paragraphs 35, 38, 39, 41, 46, and 81 which describe a delivery bot receiving items in its storage compartments and using sensors to scan the items and verify that they are the correct items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot receiving items in its storage compartments and using sensors to scan the items and verify that they are the correct items of Brady.  By scanning items deposited in storage compartments and verifying that the items are correct, a delivery bot can predictably prevent fraudulent transactions from occurring with merchants or carriers that deposit the item.

With respect to claim 109, Rephlo/Gupte discloses all of the limitations of claims 1 and 93 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Brady teaches:
Wherein the step of autonomously causing the modular mobility base to move from the destination location on the return route to the bot storage location after the item being shipped is detected to be removed from within the modular cargo storage system comprises: autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the destination location back to the intermediate loading location after the item being shipped is detected to be removed from within the modular cargo storage system at the destination location and an additional item is detected to be placed within the modular cargo storage system at the destination location; and autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the intermediate loading location to the bot storage location after the additional item is detected to be removed from within the modular cargo storage system at the intermediate loading location (See at least paragraphs 85, 88, 89, and 90 which describe a delivery bot being used to return items after a delivery is made to a recipient, wherein the recipient places the return item back into the bot and the bot travels to the intermediate location, wherein a transporter is granted access to the bot, receives the item, and transports the item to the merchant, and wherein the bot travels to a bot home base after the transfer is completed). 
Receiving secondary sending entity authentication input by the modular mobile autonomy control module from the sending entity while at the intermediate loading location after the modular mobility base returns to the intermediate loading location, the secondary sending entity authentication input correlating to the portion of the authentication information related to the dispatched logistics operation indicating the sending entity that provided the secondary sending entity authentication input is the authorized provider for the item being shipped within the module cargo storage system as part of the dispatched logistics operation; and providing, by the modular cargo storage system, selective access to within the modular cargo storage system for removal of the additional item after the secondary sending entity authentication input received correlates to the portion of the authentication information indicating the sending entity providing the secondary sending entity authentication input is the authorized provider for the item being shipped  (See at least paragraphs 85, 88, 89, and 90 which describe a delivery bot being used to return items after a delivery is made to a recipient, wherein the recipient places the return item back into the bot and the bot travels to the intermediate location, wherein a transporter is granted access to the bot, receives the item, and transports the item to the merchant, and wherein the bot travels to a bot home base after the transfer is completed.  In addition, see at least paragraphs 19, 36, 38, 63, 83, 84, 85, 89 and 90 which describe the delivery bot granting access to a receiving user by receiving access codes from the receiving user, wherein the receiving user removes the items from the storage compartments.  Notably, these sections describe the process which the recipient receives the items, but then additionally disclose the that this process could be applied to the return process and transporter).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot travelling to an origin location, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot being used for a return process, wherein the bot receives a return item from a recipient, travels back to the intermediate location, transfers the item to a transporter after receiving access codes from the transporter, and wherein the bot travels back to a home location after detecting removal if the item and the transporter returns the item to the merchant of Brady.  By allowing a bot to transfer a return item to a transporter, and return to its base location while the transporter conducts a return to the merchant, a bot can predictably be serviced at the home location and then conduct further deliveries in a timely manner.

With respect to claim 111, Rephlo/Gupte discloses all of the limitations of claims 1 and 93 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Brady teaches:
Wherein the step of autonomously causing the modular mobility base to move from the destination location on the return route to the bot storage location after the item being shipped is detected to be removed from within the modular cargo storage system comprises: autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the destination location to a secondary delivery location after the item being shipped is detected to be removed from within the modular cargo storage system at the destination location and after an additional item is detected within the modular cargo storage system while at the destination location, the secondary delivery location being identified as part of the destination information related to the dispatched logistics operation; and autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the secondary delivery location to the bot storage location after the additional item is detected to be removed from within the modular cargo storage system at the secondary delivery location (See at least paragraphs 38, 39, 46, 47, 63, 81, 85, and 88 which describe a delivery bot being used to conduct multiple deliveries, wherein the bot receives multiple items for different recipients and stores them in different compartments, wherein the bot conducts a delivery to a first recipient and then travels to a second recipient for a second delivery before returning to the home base, and wherein the bot uses sensors to confirm items are and removed from the compartments).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot travelling to an origin location, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot being used to conduct multiple deliveries, wherein the bot receives multiple items for different recipients and stores them in different compartments, wherein the bot conducts a delivery to a first recipient and then travels to a second recipient for a second delivery before returning to the home base, and wherein the bot uses sensors to confirm items are and removed from the compartments of Brady.  By conducting multiple deliveries before returning to a home base, and verifying items are inside the compartments of the bot during the delivery process, a delivery service will predictably be able to conduct deliveries in an efficient manner, and thus increase the likelihood of a timely delivery process via the use of fewer resources.

With respect to claim 112, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 93, and 111 as stated above. In addition, Brady teaches:
Further comprising the steps of: receiving third party entity authentication input by the modular mobile autonomy control module from a third party entity while at the secondary delivery location after the modular mobility base arrives at the secondary delivery location, the third party entity authentication input correlating to a portion of the authentication information related to the dispatched logistics operation indicating the third party entity that provided the third party entity authentication input is an authorized third party recipient for the additional item within the module cargo storage system as part of the dispatched logistics operation; and providing, by the modular cargo storage system, selective access to within the modular cargo storage system for removal of the additional item after the third party entity authentication input received correlates to the portion of the authentication information indicating the third party entity providing the third party entity authentication input is the authorized third party recipient for the additional item (See at least paragraphs 38, 39, 46, 47, 63, 81, 85, and 88 which describe a delivery bot being used to conduct multiple deliveries, wherein the bot receives multiple items for different recipients and stores them in different compartments, wherein the bot conducts a delivery to a first recipient and then travels to a second recipient for a second delivery before returning to the home base, and wherein the bot uses sensors to confirm items are and removed from the compartments.  In addition, see at least paragraphs 19, 36, 38, 63, 83, and 84 which describe recipients providing access codes to be granted access to the storage compartment of a bot that corresponds to that delivery recipient).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot travelling to an origin location, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot being used to conduct multiple deliveries, wherein the bot receives multiple items for different recipients and stores them in different compartments, wherein the bot conducts a delivery to a first recipient and then travels to a second recipient for a second delivery before returning to the home base, wherein the bot uses sensors to confirm items are and removed from the compartments, and wherein the various recipients use their access codes to be granted access to their compartment of the delivery bot during delivery of Brady.  By conducting multiple deliveries before returning to a home base, and verifying items are inside the compartments of the bot during the delivery process, a delivery service will predictably be able to conduct deliveries in an efficient manner, and thus increase the likelihood of a timely delivery process via the use of fewer resources.  In addition, by granting access to specific bot storage compartments after receiving access codes from recipients, a delivery service and predictably prevent a recipient from removing items that are intended for other recipients.

With respect to claim 127, Rephlo/Gupte discloses all of the limitations of claims 1 and 93 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Brady teaches:
Wherein the step of autonomously causing the modular mobility base to move from the destination location on the return route to the bot storage location after the item being shipped is detected to be removed from within the modular cargo storage system comprises: autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the destination location back to the intermediate loading location after the item being shipped is detected to be removed from within the modular cargo storage system at the destination location and an additional item is detected to have been placed within the modular cargo storage system at the destination location; and autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the intermediate loading location to the bot storage location after the additional item is detected to be removed from within the modular cargo storage system at the intermediate loading location See at least paragraphs 85, 88, 89, and 90 which describe a delivery bot being used to return items after a delivery is made to a recipient, wherein the recipient places the return item back into the bot and the bot travels to the intermediate location, wherein a transporter is granted access to the bot, receives the item, and transports the item to the merchant, and wherein the bot travels to a bot home base after the transfer is completed).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot travelling to an origin location, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot being used for a return process, wherein the bot receives a return item from a recipient, travels back to the intermediate location, transfers the item to a transporter after receiving access codes from the transporter, and wherein the bot travels back to a home location after detecting removal if the item and the transporter returns the item to the merchant of Brady.  By allowing a bot to transfer a return item to a transporter, and return to its base location while the transporter conducts a return to the merchant, a bot can predictably be serviced at the home location and then conduct further deliveries in a timely manner.

With respect to claim 160, Rephlo/Gupte discloses all of the limitations of claims 1 and 49 as stated above.  In addition, Rephlo teaches:
Wherein the dispatch command sent by the dispatch server is initiated based upon a dispatch request received by the dispatch server, the dispatch request being sent from the delivery recipient (See at least paragraphs46, 47, 49, 50, 54, and 55 which describe the recipient requesting delivery service, and wherein the dispatch uses the request to identify a delivery bot).
Determining, by the dispatch server, if the dispatched logistics operation related to the dispatch request is a fulfillable type of dispatch logistics operation for the business entity for delivery services based upon a plurality of fulfillment requirements for the dispatched logistics operation related to the dispatch request, the determining step being performed prior to the authenticating step; Wherein the step of authenticating, by the modular mobile autonomy control module, that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched logistics operation comprises verifying, by the modular autonomy control module, whether each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the fulfillment requirements for the dispatched logistics operation related to the dispatch request prior to moving from the origin location (See at least paragraphs 47, 49, and 52-56 which describe a user requesting delivery of an item using an autonomous bot, a dispatch server identifying which bot to use for the delivery based on the requirements of the job, the request, and the laws/regulations of the area, and then the dispatch server assigning the job to the bot that’s qualified and selected).
Notifying, by the modular mobile autonomy control module, the delivery recipient of an approaching delivery after receiving the item being shipped at the intermediate loading location and notifying the delivery recipient of an estimated time of arrival at the destination location (See at least paragraphs 69 and 73 which describe notifying a recipient of a calculated arrival time to the destination after receiving the item).

Rephlo discloses all of the limitations of claim 160 as stated above.  Rephlo does not explicitly disclose the following, however Gupte teaches:
Notifying, by the modular mobile autonomy control module, a supplier of the item being shipped of (a) an approaching pickup at the intermediate loading location (See at least paragraphs 26, 27, 53, 79-82, 163, 180-183, 189, and 209 which describe a delivery bot communicating with the sender or recipient when it is within range of the pickup/destination location).
Receiving supplier authentication input by the modular mobile autonomy control module from the supplier disposed external to the modular autonomous bot apparatus assembly at the intermediate loading location before receiving the item being shipped, the supplier authentication input correlating to a portion of the authentication information related to the dispatched logistics operation indicating the supplier that provided the supplier authentication input is an authorized supplier for the item being shipped related to the dispatched logistics operation  (See at least paragraphs 27, 123, 177, 179, 181, 180, and 185 which describe the bot autonomously travelling from the origin to the pickup location, wherein the sender provides an identification code to the bot, the bot verifies the sender is the correct entity using the received code and  stored code received during dispatch, and wherein the bot stores the item in storage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, wherein the bot notifies uses of approach and the time of arrival, as well as authenticating a shipper during pickup of Gupte.  By authenticating shippers during pickup, a delivery service can predictably confirm that a shipper is the correct supplier, and that the item being delivered is the correct item, thus increasing the likelihood of a successful delivery and reducing fraud.

The combination of Rephlo and Gupte discloses all of the limitations of claim 160 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Brady teaches:
Wherein the origin location comprises a location of a business entity for delivery services where the modular autonomous bot apparatus is initially maintained (See at least paragraphs 31, 32, 59, 62, 85, 86, and 87 which describe the delivery bot as originally being stationed at a home base before being dispatched to the meeting location, wherein the home base location includes any location that can charge it or maintain the delivery bot, such as a building or garage).
Notifying, by the modular mobile autonomy control module, a supplier of the item being shipped of (a) an approaching pickup at the intermediate loading location and (b) an estimated time of arrival at the intermediate loading location before arriving at the intermediate loading location (See at least paragraphs 58, 61, 72, and 81 which describe bots providing notifications to users of the arrival time at various locations, such as the meeting location and the destination).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, wherein the bot notifies uses of approach and the time of arrival, as well as authenticating a shipper during pickup of Gupte, with the system and method of dispatching a delivery bot from a home base to an intermediate location to receive an item, and providing notifications to the supplier of the estimated time of arrival during approach of Brady.  By alerting to users of the estimated time of arrival, a delivery service can predictably ensure that all parties are ready for a transfer of items, and thus increase the likelihood of a successful and timely delivery.

With respect to claim 163, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 49, and 160 as stated above.  In addition, Rephlo teaches:
Wherein at least one of the fulfillment requirements comprises a location parameter, the location parameter including the origin location and the destination location (See at least paragraphs 46, 47, 49, 54, and 55 which describe the customer request for delivery as including the pickup location and destination location).

With respect to claim 164, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 49, and 160 as stated above.  In addition, Rephlo teaches:
Wherein at least one of the fulfillment requirements comprises a timing parameter for conducting the dispatched logistics operation relate to the dispatch request (See at least paragraphs 46, 47, 49, 50, 52, 54, 55, and 56 which describe the request for delivery as including a time for delivery as a requirement).

With respect to claim 165, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 49, and 160 as stated above.  In addition, Rephlo teaches:
Wherein at least one of the fulfillment requirements comprises a payload parameter for transporting the item being shipped as part of the dispatched logistics operation relate to the dispatch request (See at least paragraphs 46, 47, 48, 49, 54, 55, 56, and 59 which describe the request for delivery as including payload information, such as the item that is to be delivered).

With respect to claim 167, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 49, and 160 as stated above.  In addition, Brady teaches:
Wherein the step of notifying, by the modular mobile autonomy control module, the delivery recipient of an approaching delivery after receiving the item being shipped at the intermediate loading location and notifying the delivery recipient of an estimated time of arrival at the destination location is performed after receiving the item being shipped at the intermediate loading location and before the modular mobility based moves from the intermediate loading location (See at least paragraphs 58, 72, 81, and 83 which describe the delivery bot as transmitting notifications to the recipient when the bot is loaded with the item at the intermediate location and when it departs from the intermediate location, and providing the estimated time of arrival).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, wherein the bot notifies uses of approach and the time of arrival, as well as authenticating a shipper during pickup of Gupte, with the system and method of dispatching a delivery bot from a home base to an intermediate location to receive an item, providing notifications to the supplier of the estimated time of arrival during approach, and the delivery bot as transmitting notifications to the recipient when the bot is loaded with the item at the intermediate location and when it departs from the intermediate location, and providing the estimated time of arrival of Brady.  By alerting to users of the estimated time of arrival, a delivery service can predictably ensure that all parties are ready for a transfer of items, and thus increase the likelihood of a successful and timely delivery.

With respect to claim 168, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 49, and 160 as stated above.  In addition, Rephlo teaches:
Wherein the step of notifying, by the modular mobile autonomy control module, the delivery recipient of an approaching delivery after receiving the item being shipped at the intermediate loading location and notifying the delivery recipient of an estimated time of arrival at the destination location is performed once the modular autonomous bot apparatus assembly is within a threshold notification range of the destination location identified by the destination information (See at least paragraphs 73, 106, 107, 110, and 114 which describe the bot transmitting a delivery alert to a recipients device when the bot is at the destination or within a predetermined distance of the location).

With respect to claim 169, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 49, and 160 as stated above.  In addition, Rephlo teaches:
Further comprising the steps of: receiving, by the modular mobile autonomy control module, a delivery change notification in response to notifying the delivery recipient of the approaching delivery at the destination location; and altering, by the modular mobile autonomy control module, the intermediate delivery route according to the delivery change notification, the altering of the intermediate delivery route resulting in a modified delivery for the item being shipped according to the delivery change notification (See at least paragraphs 54, 63, 64, and 70-72 which describe modifying the delivery route of the bot on its way to the destination based on received commands and tracking information from the recipient).

With respect to claim 170, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 49, 160, and 169 as stated above.  In addition, Rephlo teaches:
Wherein the modified delivery comprises an altered time for delivery at the destination location (See at least paragraphs 54, 63, 64, and 70-72 which describe modifying the delivery route of the bot on its way to the destination based on received commands and tracking information from the recipient, wherein the modification includes a new delivery time).

With respect to claim 171, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 49, 160, and 169 as stated above.  In addition, Rephlo teaches:
Wherein the modified delivery comprises an altered destination location for delivery of the item being shipped (See at least paragraphs 54, 63, 64, and 70-72 which describe modifying the delivery route of the bot on its way to the destination based on received commands and tracking information from the recipient, wherein the modification includes a new delivery location).

With respect to claim 172, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 49, 160, and 169 as stated above.  In addition, Rephlo teaches:
Wherein the modified delivery comprises autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move on a modified return route to a holding location before moving to an altered destination location for delivery of the item being shipped at an altered time for delivery at the altered destination location (See at least paragraphs 63, 64, and 70-74 which describe altering a travel path of a delivery bot based on received customer information, wherein the bot is rerouted to a new location and waits before traversing to the destination).

Claims 48 is rejected under 35 U.S.C. 103 as being unpatentable over Rephlo and Gupte as applied to claim 1 as stated above, in view of Kawano, and further in view of Shaw et al. (US 2018/0139152 A1) (hereinafter Shaw).

With respect to claim 48, Rephlo/Gupte discloses all of the limitations of claim 1 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Kawano teaches:
Wherein the origin location comprises a multi-component storage location on a predetermined floor of a multi-level facility where each of the modular mobility base, the modular auxiliary power module, the modular cargo storage system, and the modular mobile autonomy control module are maintained until dispatched as part of the modular autonomous bot apparatus assembly for the dispatched logistics operation; and wherein the destination location is located on another floor of the multi-level facility (See at least paragraphs 40, 88-92, and 98 which describe the delivery bot being stored in an origin location in a lobby of a building, wherein the bot travels to a destination location on another floor of the building to make a delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot being stored in an origin location in a lobby of a building, wherein the bot travels to a destination location on another floor of the building to make a delivery of Kawano.  By maintaining a bot in a lobby area, and having it complete deliveries on other floors of the building, a delivery service can predictably provide delivery to a recipient’s actual residence or location in a building, and thus increase their satisfaction with the service.

Kawano discloses all of the limitations of claim 48 as stated above.  Kawano does not explicitly disclose the following, however Shaw teaches:
Wherein each of the modular mobility base, the modular auxiliary power module, the modular cargo storage system, and the modular mobile autonomy control module are leased components used as part of the modular autonomous bot apparatus assembly and where each of the leased components is maintained until dispatched as part of the modular autonomous bot apparatus assembly for the dispatched logistics operation (See at least paragraphs 17, 18, and 63 which describe using delivery bots for delivery jobs, wherein the bots are leased).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot being stored in an origin location in a lobby of a building, wherein the bot travels to a destination location on another floor of the building to make a delivery of Kawano, with the system and method of using delivery bots for delivery jobs, wherein the bots are leased of Shaw.  By leasing delivery bots and its components, a delivery service can predictably reduce the upfront cost of running a delivery service.

Claims 161 and 162 is rejected under 35 U.S.C. 103 as being unpatentable over Rephlo, Gupte, and Brady as applied to claims 1, 49, and 160 as stated above, and further in view of Shaw.

With respect to claim 161, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 49 and 160 as stated above.  Rephlo, Gupte, and Brady do not explicitly disclose the following, however Shaw teaches:
Wherein the modular autonomous bot apparatus assembly comprises one of a plurality of leased modular autonomous bot apparatus assemblies to the business entity at the origin location (See at least paragraphs 17, 18, and 63 which describe using delivery bots for delivery jobs, wherein the bots are leased).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, wherein the bot notifies uses of approach and the time of arrival, as well as authenticating a shipper during pickup of Gupte, with the system and method of dispatching a delivery bot from a home base to an intermediate location to receive an item, and providing notifications to the supplier of the estimated time of arrival during approach of Brady, with the system and method of using delivery bots for delivery jobs, wherein the bots are leased of Shaw.  By leasing delivery bots and its components, a delivery service can predictably reduce the upfront cost of running a delivery service.

With respect to claim 162, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 49 and 160 as stated above.  Rephlo, Gupte, and Brady do not explicitly disclose the following, however Shaw teaches:
Wherein the modular autonomous bot apparatus assembly comprises a modular assembly of leased modular autonomous bot apparatus components under lease by the business entity at the origin location (See at least paragraphs 17, 18, and 63 which describe using delivery bots for delivery jobs, wherein the bots are leased).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, wherein the bot notifies uses of approach and the time of arrival, as well as authenticating a shipper during pickup of Gupte, with the system and method of dispatching a delivery bot from a home base to an intermediate location to receive an item, and providing notifications to the supplier of the estimated time of arrival during approach of Brady, with the system and method of using delivery bots for delivery jobs, wherein the bots are leased of Shaw.  By leasing delivery bots and its components, a delivery service can predictably reduce the upfront cost of running a delivery service.

Claim 166 is rejected under 35 U.S.C. 103 as being unpatentable over Rephlo, Gupte, and Brady as applied to claims 1, 49, and 160 as stated above, and further in view of Kuo.

With respect to claim 166, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 49 and 160 as stated above.  Rephlo, Gupte, and Brady do not explicitly disclose the following, however Kuo teaches:
Wherein the step of receiving the item being shipped at the intermediate loading location comprises: generating, by the modular mobile autonomy control module, a loading assistance prompt message on a display disposed on the modular mobile autonomy control module, wherein the loading assistance prompt message providing information on the item being shipped to be provided by the supplier and instructions for placing the item being shipped within the modular cargo storage system as part of the dispatched logistics operation (See at least paragraphs 38, 39, 46, 46, and 47 which describe providing loading instructions on a display of the delivery bot in order to inform a user where to load items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, wherein the bot notifies uses of approach and the time of arrival, as well as authenticating a shipper during pickup of Gupte, with the system and method of dispatching a delivery bot from a home base to an intermediate location to receive an item, and providing notifications to the supplier of the estimated time of arrival during approach of Brady, with the system and method of providing loading instructions on a display of the delivery bot in order to inform a user where to load items of Kuo.  By providing displayed instructions to a worker as to where to load an item in a delivery bot, a delivery service can predictably plan for shipping in the most efficient and preferable manner, while also knowing where delivery items are placed in a bot, thus ensuring a more efficient and safe delivery service.

Claim 173 is rejected under 35 U.S.C. 103 as being unpatentable over Rephlo, Gupte, and Brady as applied to claims 1, 49, 160, and 169, and 172 as stated above, and further in view of Yu et al. (US 2015/0006005 A1) (hereinafter Yu).

With respect to claim 173, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 49, 160, 169, and 172 as stated above.  Rephlo, Gupte, and Brady do not explicitly disclose the following, however Yu teaches:
Wherein the holding location comprises the intermediate loading location (See at least paragraphs 8, 117, 124, 126, 131, 135, and 136 which describe directing delivery bots to intermediate areas to wait until doing a final delivery, wherein the locations include loading and service locations).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, wherein the bot notifies uses of approach and the time of arrival, as well as authenticating a shipper during pickup of Gupte, with the system and method of dispatching a delivery bot from a home base to an intermediate location to receive an item, and providing notifications to the supplier of the estimated time of arrival during approach of Brady, with the system and method of directing delivery bots to intermediate areas to wait until doing a final delivery, wherein the locations include loading and service locations of Yu.  By using intermediate loading locations as waiting locations, a delivery bot can be predictably loaded for multiple deliveries and be serviced, which would predictably increase the efficiency of delivery service.

Claims 174-178 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo, Gupte, and Brady as applied to claims 1, 49, and 160 as stated above, and further in view of Heinla (US 9741010 B1) (hereinafter Heinla).

With respect to claim 174, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 49, and 160 as stated above.  Rephlo, Gupte, and Brady do not explicitly disclose the following, however Heinla teaches:
Further comprising the step of verifying, by the modular mobile autonomy control module, an unload status of the item being shipped using one or more sensors on the modular mobile autonomy control module that monitors a payload area of the modular cargo storage system (See at least column 2 line 50 through column 5 line 11, and column 7 line 36 through column 9 line 14 which describe using delivery bots to conduct deliveries, wherein the bots include sensors in their compartment area used to identify items within it and to verify the correct item is removed at the destination).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, wherein the bot notifies uses of approach and the time of arrival, as well as authenticating a shipper during pickup of Gupte, with the system and method of dispatching a delivery bot from a home base to an intermediate location to receive an item, and providing notifications to the supplier of the estimated time of arrival during approach of Brady, with the system and method of using delivery bots to conduct deliveries, wherein the bots include sensors in their compartment area used to identify items within it and to verify the correct item is removed at the destination of Heinla.   By using sensors to verify items in a storage compartment and to verify that the correct items are removed from storage, a delivery service can predictably lower the likelihood of fraud or theft, by confirming that recipients receive their correct packages.

With respect to claim 175, Rephlo/Gupte/Brady/Heinla discloses all of the limitations of claims 1, 49, 160, and 174 as stated above.  In addition, Heinla teaches:
Wherein the unload status reflects an identifier of the item being shipped that has been removed from within the modular cargo storage system (See at least column 2 line 50 through column 5 line 11, and column 7 line 36 through column 9 line 14 which describe using delivery bots to conduct deliveries, wherein the bots include sensors in their compartment area used to identify items within it and to verify the correct item is removed at the destination).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, wherein the bot notifies uses of approach and the time of arrival, as well as authenticating a shipper during pickup of Gupte, with the system and method of dispatching a delivery bot from a home base to an intermediate location to receive an item, and providing notifications to the supplier of the estimated time of arrival during approach of Brady, with the system and method of using delivery bots to conduct deliveries, wherein the bots include sensors in their compartment area used to identify items within it and to verify the correct item is removed at the destination of Heinla.   By using sensors to verify items in a storage compartment and to verify that the correct items are removed from storage, a delivery service can predictably lower the likelihood of fraud or theft, by confirming that recipients receive their correct packages.

With respect to claim 176, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 49, and 160 as stated above.  Rephlo, Gupte, and Brady do not explicitly disclose the following, however Heinla teaches:
Further comprising the step of verifying, by the modular mobile autonomy control module, that an object removed from within the payload area of the modular cargo storage system using the one or more sensors is the item being shipped and authorized to be removed at the destination location according to the dispatched logistics operation (See at least column 2 line 50 through column 5 line 11, and column 7 line 36 through column 9 line 14 which describe using delivery bots to conduct deliveries, wherein the bots include sensors in their compartment area used to identify items within it and to verify the correct item is removed at the destination).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, wherein the bot notifies uses of approach and the time of arrival, as well as authenticating a shipper during pickup of Gupte, with the system and method of dispatching a delivery bot from a home base to an intermediate location to receive an item, and providing notifications to the supplier of the estimated time of arrival during approach of Brady, with the system and method of using delivery bots to conduct deliveries, wherein the bots include sensors in their compartment area used to identify items within it and to verify the correct item is removed at the destination of Heinla.   By using sensors to verify items in a storage compartment and to verify that the correct items are removed from storage, a delivery service can predictably lower the likelihood of fraud or theft, by confirming that recipients receive their correct packages.

With respect to claim 177, Rephlo/Gupte/Brady/Heinla discloses all of the limitations of claims 1, 49, 160, and 176 as stated above.  In addition, Heinla teaches:
Further comprising a step of transmitting a warning message by the modular mobile autonomy control module to the dispatch server when the object removed from within the payload area of the modular cargo storage system using the one or more sensors is not the item being shipped and authorized to be removed at the destination location according to the dispatched logistics operation, the warning message indicating an unauthorized unloading of the modular cargo storage system and including sensor data from the one or more sensors (See at least column 2 line 50 through column 5 line 28, column 7 line 36 through column 9 line 14, and column 9 line 49 through column 10 line 52 which describe the delivery bots sensors as detecting an improper item is removed by a recipient, wherein the bot transmits a warning message to the server alerting it to the issue).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, wherein the bot notifies uses of approach and the time of arrival, as well as authenticating a shipper during pickup of Gupte, with the system and method of dispatching a delivery bot from a home base to an intermediate location to receive an item, and providing notifications to the supplier of the estimated time of arrival during approach of Brady, with the system and method of using delivery bots to conduct deliveries, wherein the bots include sensors in their compartment area used to identify items within it and to verify the correct item is removed at the destination, wherein if an improper item is removed by a recipient, the bot transmits a warning message to the server alerting it to the issue of Heinla.   By using sensors to verify items in a storage compartment and to verify that the correct items are removed from storage, a delivery service can predictably lower the likelihood of fraud or theft, by confirming that recipients receive their correct packages. In addition, by alerting a dispatch server of an improper removal, a delivery service would predictably be able to track users that have conducted theft or fraud and take remedial actions.

With respect to claim 178, Rephlo/Gupte/Brady/Heinla discloses all of the limitations of claims 1, 49, 160, and 176 as stated above.  In addition, Heinla teaches:
Further comprising a step of generating an audio warning message by the modular mobile autonomy control module when the object removed from within the payload area of the modular cargo storage system using the one or more sensors is not the item being shipped and authorized to be removed at the destination location according to the dispatched logistics operation, the audio warning message indicating an unauthorized unloading of the modular cargo storage system and requesting replacement of the object removed (See at least column 2 line 50 through column 5 line 28, column 7 line 36 through column 9 line 14, column 9 line 49 through column 10 line 52, and column 11 lines 27-59 which describe the delivery bots sensors as detecting an improper item is removed by a recipient, wherein the bot issues an audio and visual warning to the recipient that an improper item has been removed).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, wherein the bot notifies uses of approach and the time of arrival, as well as authenticating a shipper during pickup of Gupte, with the system and method of dispatching a delivery bot from a home base to an intermediate location to receive an item, and providing notifications to the supplier of the estimated time of arrival during approach of Brady, with the system and method of using delivery bots to conduct deliveries, wherein the bots include sensors in their compartment area used to identify items within it and to verify the correct item is removed at the destination, wherein if an improper item is removed by a recipient, the bot issues an audio and visual warning to the recipient that an improper item has been removed of Heinla.   By using sensors to verify items in a storage compartment and to verify that the correct items are removed from storage, a delivery service can predictably lower the likelihood of fraud or theft, by confirming that recipients receive their correct packages. In addition, by issuing a warning to the recipient, the delivery service will predictably encourage recipients to correct their mistakes, and thus increase the likelihood of a successful delivery.

Claims 128 and 129 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo, Gupte, and Brady as applied to claims 1, 93, and 127 as stated above, and further in view of Diaz et al. (US 2016/0140315 A1) (hereinafter Diaz).

With respect to claim 128, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 93, and 127 as stated above.  Rephlo, Gupte, and Brady do not explicitly disclose the following, however Diaz teaches:
Wherein the additional item comprises a replacement medical kit (See at least paragraphs 8, 9, 26, 27, 29, and 30 which describe making deliveries to stops in a hospital, wherein the items shipped include medical kits).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot travelling to an origin location, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot being used for a return process, wherein the bot receives a return item from a recipient, travels back to the intermediate location, transfers the item to a transporter after receiving access codes from the transporter, and wherein the bot travels back to a home location after detecting removal if the item and the transporter returns the item to the merchant of Brady, with the system and method of making deliveries to stops in a hospital, wherein the items shipped include medical kits of Diaz.  The delivery of medical kits to destinations in a hospital will predictably allow for procedures and medical care to be conducted with the delivered replies.  It is also noted that the type of items shipped, such as the items being replacement medical kits, are merely an intended use recitation, and does not materially affect the recited structure or functions of the claims.

With respect to claim 129, Rephlo/Gupte/Brady discloses all of the limitations of claims 1, 93, and 127 as stated above.  Rephlo, Gupte, and Brady do not explicitly disclose the following, however Diaz teaches:
Wherein the additional item comprises a second medical kit for a different type of medical procedure (See at least paragraphs 8, 9, 26, 27, 29, and 30 which describe making deliveries to stops in a hospital, wherein the items shipped include medical kits).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot travelling to an origin location, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot being used for a return process, wherein the bot receives a return item from a recipient, travels back to the intermediate location, transfers the item to a transporter after receiving access codes from the transporter, and wherein the bot travels back to a home location after detecting removal if the item and the transporter returns the item to the merchant of Brady, with the system and method of making deliveries to stops in a hospital, wherein the items shipped include medical kits of Diaz.  The delivery of medical kits to destinations in a hospital will predictably allow for procedures and medical care to be conducted with the delivered replies.  It is also noted that the type of items shipped, such as the items being replacement medical kits, are merely an intended use recitation, and does not materially affect the recited structure or functions of the claims.

Claims 179-182 and 184-186 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo, in view Gupte, and further in view of Brady.

With respect to claim 179, Rephlo teaches:
Receiving, by the modular mobile autonomy control module and from the dispatch server, a dispatch command related to the dispatched pickup logistics operation, the dispatch command including at least destination information related to a pickup location and shipment characteristics of the item being shipped (See at least paragraphs 47, 49, and 52-56 which describe a user requesting delivery of an item using an autonomous bot, the request including item identification, a pickup location, and a destination).
Authenticating, by the modular mobile autonomy control module, that each of the modular mobile autonomy control module, the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched pickup logistics operation based upon the shipment characteristics of the item being shipped as indicated in the dispatch command (See at least paragraphs 47, 49, and 52-56 which describe a user requesting delivery of an item using an autonomous bot, a dispatch server identifying which bot to use for the delivery based on the requirements of the job, the request, and the laws/regulations of the area, and then the dispatch server assigning the job to the bot that’s qualified and selected).
Autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from an origin location on a route to the pickup location identified by the destination information (See at least paragraphs 55, 56, 57, 59, and 83 which describe the delivery bots as being stored in a central location or dock, wherein a delivery job is assigned to the bot, and wherein the job includes instructions to travel to an intermediate location of a sender to receive the delivery item).
Receiving, by the modular cargo storage system, the item being shipped (See at least paragraphs 55, 59, 61, and 62 which describe the bot receiving an item to be shipped from a sender).
Autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the pickup location to a destination (See at least paragraphs 49, 59, 63, 64, and 72-73 which describe the bot autonomously driving from the sender location to the destination location along a planned route).

Rephlo discloses all of the limitations of claim 179 as stated above.  Rephlo does not explicitly disclose the following, however Gupte teaches:
Receiving pickup entity authentication input by the modular mobile autonomy control module from a pickup entity disposed external to the modular autonomous bot apparatus assembly; Determining if the pickup entity authentication input correlates to the authentication information related to the authorized pickup entity according to the dispatch command; Providing, by the modular cargo storage system, selective access to a payload area of the modular cargo storage system only after the pickup entity authentication input received correlates to the authentication information related to the authorized pickup entity according to the dispatch command (See at least paragraphs 27, 123, 177, 179, 181, 180, and 185 which describe the bot autonomously travelling from the origin to the pickup location, wherein the sender provides an identification code to the bot, the bot verifies the sender is the correct entity using the received code and  stored code received during dispatch, and wherein the bot stores the item in storage).
Autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the pickup location on a return route to the origin location after the item being shipped is detected to be received within the modular cargo storage system  Autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the destination location after the item being shipped is detected to be removed from within the modular cargo storage system (See at least paragraphs 186 and 193 which describe a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, and granting access to the item after authenticating the recipient using received information of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, and authenticating a shipping entity prior to accepting items of Gupte.  By using sensors to confirm that an item is removed from a bot at delivery, a delivery service can predictably ensure that the recipient actually receives their order, and that the delivery bot does not leave prematurely.  In addition, by confirming a shipper before accepting an item for delivery, and using sensors to confirm that an item is removed from a bot at delivery, a delivery service can predictably ensure that the recipient actually receives their order, and that the delivery bot does not leave prematurely.

The combination of Rephlo and Gupte discloses all of the limitations of claim 179 as stated above.  Rephlo and Gupte do not explicitly disclose the following, however Brady teaches:
Receiving, by the modular mobile autonomy control module and from the dispatch server, a dispatch command related to the dispatched pickup logistics operation, the dispatch command including at least destination information related to a pickup location, authentication information related to an authorized pickup entity, and shipment characteristics of the item being shipped; Receiving, by the modular cargo storage system, the item being shipped; Autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the pickup location on a return route to the origin location after the item being shipped is detected to be received within the modular cargo storage system (See at least paragraphs 47, 50, 82, and 89 which describe a customer or merchant requesting a delivery from a customer back to the merchant, wherein the delivery bot travels to the pickup location, receives the item, and then travels back to the merchant in order to deliver the item to the merchant).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, and granting access to the item after authenticating the recipient using received information of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, and authenticating a shipping entity prior to accepting items of Gupte, with the system and method of a customer or merchant requesting a delivery from a customer back to the merchant, wherein the delivery bot travels to the pickup location, receives the item, and then travels back to the merchant in order to deliver the item to the merchant of Brady.  By allowing a delivery bot to conduct return deliveries from a customer to a merchant, a delivery service will predictably operate the same as delivering items from a merchant to a customer, as the bot still travels to one location, receives the item, then travels to the destination to make the delivery.  That is, the process of which party (merchant and customer) is the sender and which party is the recipient can be swapped without effecting the structure or functions of a delivery bot conducting deliveries, and such a substitution would yield predictable results of delivering items from one location (customer location) to a second location (merchant location).

With respect to claim 180, Rephlo/Gupte/Brady discloses all of the limitations of claim 179 as stated above. In addition, Gupte teaches:
Wherein the dispatch command sent by the dispatch server is initiated based upon a dispatch request received by the dispatch server, the dispatch request being sent by the pickup entity related to the dispatched logistics operation, the dispatch command including identifier information of an external mobile wireless node operated by the authorized pickup entity as part of the authentication information  (See at least paragraphs 27, 83, 84, 123, 161, 174, 177, 179, and 180 which describe a sender requesting the dispatch of a bot to deliver an item from the shipper to a recipient, and wherein the dispatch command includes a sender device identifier and a recipient device identifier).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, and granting access to the item after authenticating the recipient using received information of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, and authenticating a shipping entity prior to accepting items of Gupte, with the system and method of a customer or merchant requesting a delivery from a customer back to the merchant, wherein the delivery bot travels to the pickup location, receives the item, and then travels back to the merchant in order to deliver the item to the merchant of Brady.  By confirming a shipper before accepting an item for delivery, and using sensors to confirm that an item is removed from a bot at delivery, a delivery service can predictably ensure that the recipient actually receives their order, and that the delivery bot does not leave prematurely.

With respect to claim 181, Rephlo/Gupte/Brady discloses all of the limitations of claims 179 and 180 as stated above. In addition, Gupte teaches:
Wherein the pickup location comprises a mobile location of the external mobile wireless node operated by the authorized pickup entity (See at least paragraphs 27, 83, 84, 123, 161, 174, 177, 179, and 180 which describe a sender requesting the dispatch of a bot to deliver an item from the shipper to a recipient, wherein the sender location includes their devices’ location).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot travelling to an origin location associated with a senders device, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a customer or merchant requesting a delivery from a customer back to the merchant, wherein the delivery bot travels to the pickup location, receives the item, and then travels back to the merchant in order to deliver the item to the merchant of Brady.  By using a senders device as the location identifier, a delivery service will predictably have a means to track an exact location to pick up the item for delivery, thus ensuring a delivery can be completed.

With respect to claim 182, Rephlo/Gupte/Brady discloses all of the limitations of claim 179 as stated above. In addition, Brady teaches:
Wherein the step of receiving the item being shipped comprises: monitoring, by the modular mobile autonomy control module, a payload area within the modular cargo storage system using at least one sensor on at least one of the modular mobile autonomy control module and the modular cargo storage system; and detecting when the item being shipped is received within the modular cargo storage system based upon sensor data from the at least one sensor (See at least paragraphs 35, 38, 39, 41, 46, and 81 which describe a delivery bot receiving items in its storage compartments and using sensors to scan the items and verify that they are the correct items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot receiving items in its storage compartments and using sensors to scan the items and verify that they are the correct items of Brady.  By scanning items deposited in storage compartments and verifying that the items are correct, a delivery bot can predictably prevent fraudulent transactions from occurring with merchants or carriers that deposit the item.

With respect to claim 184, Rephlo/Gupte/Brady discloses all of the limitations of claim 179 as stated above. In addition, Brady teaches:
Wherein the step of autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the pickup location on a return route to the origin location after the item being shipped is detected to be received within the modular cargo storage system comprises: autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the pickup location to a secondary pickup location for an additional item being shipped according to a secondary dispatched logistics operation identified in a subsequent dispatch commend received by the modular mobile autonomy control module and from the dispatch server; receiving, by the modular cargo storage system, the additional item being shipped; and autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the secondary pickup location to the origin location after the additional item being shipped is detected to be received within the modular cargo storage system (See at least paragraphs 47, 50, 54-56, 63, 88, and 89 which describe using a delivery bot to conduct multiple deliveries, wherein the bot navigates to multiple pickup locations and returns to merchants for a return process).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a delivery bot receiving items in its storage compartments for return transactions from customers, and navigating from customer pickup locations to merchants Brady.  By conducting a plurality of pickup actions from different customers and returning to the merchant for a delivery, a delivery service will predictably be able to conduct an efficient delivery service and routing.

With respect to claim 185, Rephlo/Gupte/Brady discloses all of the limitations of claim 179 as stated above. In addition, Brady teaches:
Wherein the step of receiving the item being shipped comprises deploying an articulating arm disposed on the modular autonomous bot apparatus assembly and using a plurality of proximity and vision sensors disposed on at least one of the modular mobility base and the modular mobile autonomy control module to engage the item being shipped and place the item being shipped within the modular cargo storage system (See at least paragraphs 48, 49, 80, 84, and 95 which describe a delivery bot using an articulating arm to move items into and out of the delivery bot).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot travelling to an origin location associated with a senders device, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte, with the system and method of a customer or merchant requesting a delivery from a customer back to the merchant, wherein the delivery bot travels to the pickup location, receives the item, and then travels back to the merchant in order to deliver the item to the merchant, and wherein the dleiveyr bot uses an arm to transfer items into and out of the bot for pickup and delivery of Brady.  By using an articulating arm for moving items into and out of a delivery bot’s compartments, a delivery service can predictably ensure that the correct item is transferred and either placed in the correct location or provided from the correct location, and thus reducing human error.

With respect to claim 186, Rephlo/Gupte/Brady discloses all of the limitations of claim 179 as stated above. In addition, Gupte teaches:
Wherein the step of receiving the item being shipped comprises: deploying an articulating arm disposed on the modular autonomous bot apparatus assembly and using a plurality of proximity and vision sensors disposed on at least one of the modular mobility base and the modular mobile autonomy control module to engage a logistics receptacle currently maintaining the item being shipped; guiding, by the modular mobile autonomy control module, the articulating arm to a closable access point on the logistics receptacle using one or more of the proximity and vision sensors disposed on at least one of the modular mobility base and the modular mobile autonomy control module; engaging, by the articulating arm, the closable access point on the container to enabled access to within the logistics receptacle; engaging, by the articulating arm, the item being shipped while maintained within the logistics receptacle; and moving, by the articulating arm, the item being shipped from within the logistics receptacle (See at least paragraphs 209-214 which describe the delivery bot using an arm to engage a delivery item that is stored in a storage container, wherein the arm is able to guide the item from the storage container using sensors to bot).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, and granting access to the item after authenticating the recipient using received information of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, and authenticating a shipping entity prior to accepting items, and wherein the delivery bot uses an arm and sensors to identify an item in a storage container at the pickup location, engage the item, and guide it out of the container of Gupte, with the system and method of a customer or merchant requesting a delivery from a customer back to the merchant, wherein the delivery bot travels to the pickup location, receives the item, and then travels back to the merchant in order to deliver the item to the merchant of Brady.  By allowing a delivery bot to guide items out of a storage container using an arm, a delivery service can predictably automate the pickup process, and thus reduce human error, as a bot will identify an item in storage a remove it, without needing human interactions.

Gupte discloses all of the limitations of claim 186 as stated above.  Gupte does not explicitly disclose the following, however Brady teaches:
Wherein the step of receiving the item being shipped comprises: deploying an articulating arm disposed on the modular autonomous bot apparatus assembly and using a plurality of proximity and vision sensors disposed on at least one of the modular mobility base and the modular mobile autonomy control module to engage the item being shipped; engaging, by the articulating arm, the item being shipped; and moving, by the articulating arm, the item being shipped from within the logistics receptacle to a position within the modular cargo storage system (See at least paragraphs 48, 49, 80, 84, and 95 which describe a delivery bot using an articulating arm to move items into and out of the delivery bot).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of a delivery bot travelling to an origin location associated with a senders device, verifying the shipper using a shipper code provided to the bot, conducting a delivery, and using sensors to record a delivery and detect when an item for delivery has been removed, and wherein the delivery bot uses an arm and sensors to identify an item in a storage container at the pickup location, engage the item, and guide it out of the container of Gupte of Gupte, with the system and method of a customer or merchant requesting a delivery from a customer back to the merchant, wherein the delivery bot travels to the pickup location, receives the item, and then travels back to the merchant in order to deliver the item to the merchant, and wherein the dleiveyr bot uses an arm to transfer items into and out of the bot for pickup and delivery of Brady.  By using an articulating arm for moving items into and out of a delivery bot’s compartments, a delivery service can predictably ensure that the correct item is transferred and either placed in the correct location or provided from the correct location, and thus reducing human error.

Claim 183 is rejected under 35 U.S.C. 103 as being unpatentable over Rephlo, Gupte, and Brady as applied to claim 179 as stated above, and further in view of Heinla.

With respect to claim 183, Rephlo/Gupte/Brady discloses all of the limitations of claim 179 as stated above.  In addition, Brady teaches:
Wherein the step of receiving the item being shipped comprises: monitoring, by the modular mobile autonomy control module, a payload area within the modular cargo storage system for a node associated with the item being shipped; and detecting when the item being shipped is received within the modular cargo storage system when the node associated with the item being shipped is determined to be located within the payload area within the modular cargo storage system (See at least paragraphs 35, 38, 39, 41, 46, and 81 which describe a delivery bot receiving items in its storage compartments and using sensors to scan the items and verify that they are the correct items).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, and granting access to the item after authenticating the recipient using received information of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, and authenticating a shipping entity prior to accepting items of Gupte, with the system and method of a customer or merchant requesting a delivery from a customer back to the merchant, wherein the delivery bot travels to the pickup location, receives the item, and then travels back to the merchant in order to deliver the item to the merchant, and wherein the delivery bot receives items in its storage compartments and uses sensors to scan the items and verify that they are the correct items of Brady.  By scanning items deposited in storage compartments and verifying that the items are correct, a delivery bot can predictably prevent fraudulent transactions from occurring with merchants or carriers that deposit the item.

Brady discloses all of the limitations of claim 183 as stated above.  Brady does not explicitly disclose the following, however Heinla teaches:
Monitoring, by the modular mobile autonomy control module, a payload area within the modular cargo storage system for a wireless node associated with the item being shipped; and detecting when the item being shipped is received within the modular cargo storage system when the wireless node associated with the item being shipped is determined to be located within the payload area within the modular cargo storage system based upon one or more detected signals broadcast by the wireless node associated with the item being shipped (See at least column 2 line 50 through column 5 line 11 which describe attaching RFID tags to packages, placing the items in a storage compartment of a delivery bot, and detecting the presence of the items based on the read RFID tags using an RFID reader).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, and granting access to the item after authenticating the recipient using received information of Rephlo, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed, and authenticating a shipping entity prior to accepting items of Gupte, with the system and method of a customer or merchant requesting a delivery from a customer back to the merchant, wherein the delivery bot travels to the pickup location, receives the item, and then travels back to the merchant in order to deliver the item to the merchant, and wherein the delivery bot receives items in its storage compartments and uses sensors to scan the items and verify that they are the correct items of Brady, with the system and method of attaching RFID tags to packages, placing the items in a storage compartment of a delivery bot, and detecting the presence of the items based on the read RFID tags using an RFID reader of Heinla.  By using an RFID reader instead of some other type of sensor, a delivery bot will predictably know exactly which tagged item is inside of it, and will therefore predictably be able to track and deliver items in an efficient and accurate means.

Claim 187 is rejected under 35 U.S.C. 103 as being unpatentable over Rephlo, in view of Yu.

With respect to claim 187, Rephlo teaches:
Receiving, by the modular mobile autonomy control module, a dispatch command from the dispatch server, the dispatch command including at least destination information and authentication information related to the dispatched logistics operation (See at least paragraphs 47, 49, and 52-56 which describe a user requesting delivery of an item using an autonomous bot, a dispatch server identifying which bot to use for the delivery based on the requirements of the job, the request, and the laws/regulations of the area, and then the dispatch server assigning the job to the bot that’s qualified and selected).
Authenticating, by the modular mobile autonomy control module, that each of the modular mobility base, the modular auxiliary power module, and the modular cargo storage system are compatible with the dispatched logistics operation (See at least paragraphs 47, 49, and 52-56 which describe a user requesting delivery of an item using an autonomous bot, a dispatch server identifying which bot to use for the delivery based on the requirements of the job, the request, and the laws/regulations of the area, and then the dispatch server assigning the job to the bot that’s qualified and selected).
Receiving, by the modular cargo storage system, the item being shipped at an origin location (See at least paragraphs 55, 59, 61, and 62 which describe the bot receiving an item to be shipped from a sender).
Receiving authentication input by the modular mobile autonomy control module from the delivery recipient, the authentication input correlating to a portion of the authentication information related to the dispatched logistics operation indicating the delivery recipient that provided the authentication input is an authorized delivery recipient for the item being shipped within the module cargo storage system  (See at least paragraphs 46, 77-81, and 106-111 which describe the bot receiving recipient authentication information when at the delivery location, wherein the authentication information was previously generated and stored in a user profile).
Providing, by the modular cargo storage system, selective access to the item being shipped within the modular cargo storage system after the authentication input received correlates to the portion of the authentication information indicating the delivery recipient providing the authentication input is the authorized delivery recipient (See at least paragraphs 77-82 which describes unlocking the storage area of the bot an granting access to the item, in response to authenticating the customer).

Rephlo discloses all of the limitations of claim 187 as stated above.  Rephlo does not explicitly disclose the following, however Yu teaches:
Autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the origin location on a route to an object holding location identified by the destination information (See at least paragraphs 5, 8, 131, 136, 137, and 139-142 which describe loading delivery bots with items to be delivered at an origin location, wherein the bots then travel to an identified waiting location before traveling to the final destination).
Transmitting, by the modular mobile autonomy control module, a delivery notification message to an external mobile wireless node operated by a delivery recipient for the item being shipped, the delivery notification message being transmitted when the modular autonomous bot apparatus assembly is within a threshold distance from the object holding location identified by the destination information (See at least paragraphs 5, 8, 124, 125, 137, and 139-142 which describe notifying a recipient when a delivery bot is loaded, is approaching and arriving at a waiting area, when it is ready to depart the waiting area, and when it is departing).
Receiving, by the modular mobile autonomy control module, a responsive final delivery message from the external mobile wireless node, the responsive final delivery message including at least a delivery location for the item being shipped; Autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the object holding location to the delivery location identified by the responsive final delivery message from the external mobile wireless node (See at least paragraphs 8, 124, 125, 134, 135, 137-142 which describe a recipient confirming the authorizing the final delivery, wherein the dispatch provides dispatch commands to the delivery bot to travel to the final destination upon receiving he confirmation).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of dispatching a delivery bot to an origin location to be loaded with items for delivery, wherein the bot travels to a waiting area and a recipient is notified of the ready delivery, and wherein upon receiving confirmation from the customer, directing the bot to conduct the final delivery to the recipient of Yu.  By allowing a delivery bot to travel to a waiting area, a delivery service can predictably service the bot while waiting, and can predictably prevent a delivery from taking place before a recipient is ready to receive the item, and thus increase the likelihood of a successful delivery.

Claims 188-191 are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo and Yu as applied to claim 187 as stated above, and further in view of Gupte.

With respect to claim 188, Rephlo/Yu discloses all of the limitations of claim 187 as stated above.  In addition, Rephlo teaches:
Autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the destination location on a return route to the origin location after the item is removed from storage (See at least paragraph 83 which describes the bot autonomously returning to the origin location, another hub location, or a centralized location after a delivery is made).

Rephlo discloses all of the limitations of claim 188 as stated above.  Rephlo does not explicitly disclose the following, however Gupte teaches:
Further comprising the step of autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the delivery location after the item being shipped is detected to be removed from within the modular cargo storage system (See at least paragraphs 186 and 193 which describe a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of dispatching a delivery bot to an origin location to be loaded with items for delivery, wherein the bot travels to a waiting area and a recipient is notified of the ready delivery, and wherein upon receiving confirmation from the customer, directing the bot to conduct the final delivery to the recipient of Yu, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte.  By using sensors to confirm that an item is removed from a bot at delivery, a delivery service can predictably ensure that the recipient actually receives their order, and that the delivery bot does not leave prematurely.

With respect to claim 189, Rephlo/Yu discloses all of the limitations of claim 187 as stated above.  In addition, Rephlo teaches:
Autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the destination location on a return route  after the item is removed from storage (See at least paragraph 83 which describes the bot autonomously returning to the origin location, another hub location, or a centralized location after a delivery is made).

Rephlo discloses all of the limitations of claim 189 as stated above.  Rephlo does not explicitly disclose the following, however Yu teaches:
Further comprising the step of autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the delivery location to the object holding location after the item being shipped is moved from within the modular cargo storage system (See at least paragraphs 5, 8, 126, and 139-142 that describe the delivery bot making a delivery and returning to the waiting location after a delivery is completed).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of dispatching a delivery bot to an origin location to be loaded with items for delivery, wherein the bot travels to a waiting area and a recipient is notified of the ready delivery, wherein upon receiving confirmation from the customer, directing the bot to conduct the final delivery to the recipient, and wherein the delivery bot returns to the waiting location after a delivery is completed of Yu.  By having the delivery bot return to the waiting location after completing a delivery, a delivery service can predictably service or reload a delivery bot prior to performing the next delivery process, and thus would gain the benefits of using waiting areas.

The combination of Rephlo and Yu discloses all of the limitations of claim 189 as stated above.  Rephlo and Yu do not explicitly disclose the following, however Gupte teaches:
Further comprising the step of autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the delivery location after the item being shipped is detected to be removed from within the modular cargo storage system (See at least paragraphs 186 and 193 which describe a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of dispatching a delivery bot to an origin location to be loaded with items for delivery, wherein the bot travels to a waiting area and a recipient is notified of the ready delivery, wherein upon receiving confirmation from the customer, directing the bot to conduct the final delivery to the recipient, and wherein the delivery bot returns to the waiting location after a delivery is completed of Yu, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte.  By using sensors to confirm that an item is removed from a bot at delivery, a delivery service can predictably ensure that the recipient actually receives their order, and that the delivery bot does not leave prematurely.

With respect to claim 190, Rephlo/Yu/Gupte discloses all of the limitations of claims 187 and 188 as stated above.  In addition, Yu teaches:
Further comprising the step of autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the delivery location to the object holding location after the item being shipped is detected to be removed from within the modular cargo storage system; transmitting, by the modular mobile autonomy control module, a second delivery notification message to a second external mobile wireless node operated by a second delivery recipient for an additional item maintained within the modular cargo storage system, the second delivery notification message being transmitted when the modular autonomous bot apparatus assembly is within the threshold distance from the object holding location; receiving, by the modular mobile autonomy control module, a second responsive final delivery message from the second external mobile wireless node, the second responsive final delivery message including at least a second delivery location for the additional item maintained within the modular cargo system; and autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the object holding location to the second delivery location identified by the second responsive final delivery message from the external mobile wireless node (See at least paragraphs 5, 8, 115, 117, 124, 126, 131, and 137-142 which describe loading delivery bots with packages for delivery at an origin, wherein the bots travel to a waiting location and then a final destination for final delivery, wherein upon delivering the item, the bots travel back a waiting area and notify a second recipient of a waiting delivery, wherein upon confirmation, the bot is dispatched to the next delivery.  Notably the bot can already have the cargo in its storage or be reloaded at the waiting area for additional deliveries).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of dispatching a delivery bot to an origin location to be loaded with items for delivery, wherein the bot travels to a waiting area and a recipient is notified of the ready delivery, wherein upon receiving confirmation from the customer, directing the bot to conduct the final delivery to the recipient, wherein the delivery bot returns to the waiting location after a delivery is completed, notifies a second recipient of a waiting delivery, wherein upon confirmation, the bot is dispatched to the next delivery, and wherein the bot can already have the item in storage or be reloaded at the waiting area  of Yu, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte.  By allowing a delivery bot to travel to a waiting area, a delivery service can predictably service the bot while waiting, and can predictably prevent a delivery from taking place before a recipient is ready to receive the item, and thus increase the likelihood of a successful delivery.

With respect to claim 191, Rephlo/Yu/Gupte discloses all of the limitations of claims 187 and 188 as stated above.  In addition, Yu teaches:
Further comprising the step of receiving, by the modular mobile autonomy control module, a second dispatch command from the dispatch server, the second dispatch command including at least second destination information and second authentication information related to a second dispatched logistics operation; autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the delivery location to the object holding location after the item being shipped is detected to be removed from within the modular cargo storage system; receiving, by the modular cargo storage system, a second item being shipped at the object holding location; transmitting, by the modular mobile autonomy control module, a second delivery notification message to a second external mobile wireless node operated by a second delivery recipient for the second item; receiving, by the modular mobile autonomy control module, a second responsive final delivery message from the second external mobile wireless node, the second responsive final delivery message including at least a second delivery location for the second item; and autonomously causing, by the modular mobile autonomy control module, the modular mobility base to move from the object holding location to the second delivery location identified by the second responsive final delivery message from the second external mobile wireless node (See at least paragraphs 5, 8, 115, 117, 124, 126, 131, and 137-142 which describe loading delivery bots with packages for delivery at an origin, wherein the bots travel to a waiting location and then a final destination for final delivery, wherein upon delivering the item, the bots travel back a waiting area and notify a second recipient of a waiting delivery, wherein upon confirmation, the bot is dispatched to the next delivery.  Notably the bot can already have the cargo in its storage or be reloaded at the waiting area for additional deliveries).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of conducting a requested delivery using a qualified autonomous bot, wherein the bot travels to a sender to pickup the item, travels to the destination to conduct the delivery, granting access to the item after authenticating the recipient using received information, and then travelling back to the bot origin after delivery of Rephlo, with the system and method of dispatching a delivery bot to an origin location to be loaded with items for delivery, wherein the bot travels to a waiting area and a recipient is notified of the ready delivery, wherein upon receiving confirmation from the customer, directing the bot to conduct the final delivery to the recipient, wherein the delivery bot returns to the waiting location after a delivery is completed, notifies a second recipient of a waiting delivery, wherein upon confirmation, the bot is dispatched to the next delivery, and wherein the bot can already have the item in storage or be reloaded at the waiting area  of Yu, with the system and method of a delivery bot conducting a delivery and using sensors to record a delivery and detect when an item for delivery has been removed of Gupte.  By allowing a delivery bot to travel to a waiting area, a delivery service can predictably service the bot while waiting, and can predictably prevent a delivery from taking place before a recipient is ready to receive the item, and thus increase the likelihood of a successful delivery.  In addition, by reloading a bot with new items at a waiting area, a delivery service can predictably provide security for delivered items as needed.

                                                                                                                                                     Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
1 December 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628